Approval of the Minutes
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Madam President, yesterday an explanation of vote by Mr Dell'Alba was recorded, two aspects of which were not an explanation of vote. Firstly, it contained personal insults that I must reject, for he accused me of falsifying history, and secondly he called on the President to act contrary to the Rules, namely to delete passages from the explanatory statement in my report. According to our Rules of Procedure, however, the rapporteur is solely responsible for the content of an explanatory statement. It can no more be deleted than can passages from a speech. This could only be done under some kind of Orwellian Ministry of Truth, and the Committee on External Economic Relations has unanimously rejected this notion in a letter to the President.
That has been noted, Mr Posselt. But we really must get on with approving the Minutes.
Are there any other comments on the Minutes?
(Parliament approved the Minutes)
Votes
Have you noted, Madam President, that our group abstained because the Farthofer report as such does nothing to change the monopoly situations enjoyed by all the railway companies in the Member States?
This is not really the time for explanations of vote, but we did hear what you said.
I voted for the proposal for a regulation which will allow the renewal, until the end of 1997, of the regulations applying to importation into Madeira, the Azores and the Canary Islands of cattle for fattening and local consumption, certain fresh or frozen pork or meat-based products, and seed potato supplies.
I should point out that the special regime which has now been extended consists in exemption from import duties and the granting of aid for the above-mentioned products coming from the rest of the European Community. This special regime is justified because these supplies meet the needs of these particular regions and, in the terms of the proposal for a regulation, the special situation arising from the isolation and fragmentation of island markets or the ultra-peripheral situation calling for a special supply regime.
However, since this is an objective and permanent situation there is no justification for the transitory nature of this specific supply regime and the contingency derives from a need for its annual extension. From this point of view, I think that it will be justified to turn it into a permanent regime which would not rule out revision when necessary of the quantities of goods which need to be imported exempt of duties, according to the annual changes in needs.
From my point of view this question is related to the statutes of the ultra-peripheral regions of the European Union and strengthens the importance that the next Intergovernmental Conference will give to proposals presented, namely by the Portuguese government, to include in the Treaty's rules the need for permanent and effective support for the inhabitants of these regions, enabling them to have the same rights and opportunities as any other European citizens.
Bennasar Tous report
In principle it is desirable that there should be a common measure for support for the Philoxenia programme because the tourist industry is an important factor in economic and social development in the Union. However, after the extremely serious criticism which has been levelled at the Commission and DG XXIII in particular on account of the manner in which previous plans of action have been carried out it is highly important that the resources which have been proposed for the Philoxenia programme and the objectives to be achieved are closely monitored as work progresses. The aim of the programme is very clear: to create jobs. The administrative costs of this measure, travel and staff costs, should not exceed what is reasonable.
Very briefly, I am pleased to see that Amendment No 28, which I tabled, has once again been approved in the context of PHILOXENIA.
Commissioner Papoutsis' reply (P-2433/96) also suggested that the European Tourism Agency should by now be starting on its way, or so I hope, and I trust that the Commissioner, as a former Member of Parliament, will be able to champion the views of Parliament and not yield to other opinions or interests......
I shall vote in favour.
I have voted against the reports on tourism as I believe that these issues are not EU issues but areas which should be governed by national policy and intergovernmental cooperation.
Parodi report
If measures in the tourism sector are really to have an impact it is essential that they should gain institutional recognition at Community level. We do not believe, however, that it is necessary to establish a sub-committee on tourism. Nor is it necessary to create more units in the Commission to be responsible for monitoring the application of the principles of a common tourism policy. The common budget resources must be used effectively. A reasonable balance must be found between the effectiveness of the resources to be earmarked and the objectives to be achieved. This is why the administrative costs, including staff costs, for measures in the tourism sector should not exceed what is reasonable.
I have voted for the report in the final round of voting. It is important to promote the tourist industry in Europe but this is in the first instance a matter for the respective Member States. There is no reason to introduce some kind of legal basis for a policy on tourism into the Treaty of Rome. Nor is there any reason to give numerous mandates to the Commission in order for it to analyse this and that aspect of tourism, such as 'types of tourism' , ' the financing of tourism' etc. This too should be done at national level and by the respective Member States.
The EU should, however, be able to take on a coordinating role in respect of national, regional and local authorities, the tourist industry and various consumer organisations.
Harrison report
The manner in which the Commission's DG XXIII carried out the previous action plan has been the subject of considerable criticism, especially as regards administrative and operational questions. This criticism must be taken extremely seriously. A series of organisational changes must be made in the tourism unit. If the Philoxenia programme is to ensure the economic and social development intended it is especially important as part of the continued work to monitor closely the resources proposed for DG XXIII.
Protection against certain legislation (Rule 97 of the Rules of Procedure)
The next item is the report ( A4-0329/96) by Mr Kittelmann, on behalf of the Committee on External Economic Relations, on the proposal for a Council Regulation (COM(96)0420 - C4-0519/96-96/0217(CNS)) protecting against the effects of the application of certain legislation of certain third countries, and actions based thereon or resulting therefrom.
Madam President, ladies and gentlemen, in its resolution of 24 May 1966 the European Parliament condemned the Helms Burton Act 'and all the unilateral measures adopted in the US against world free trade' , called on the Commission 'to propose a regulation imposing a ban on compliance with such measures' and at the same time called on the Council and the Commission 'to pursue the dialogue with the USA' .
I am glad that today, if somewhat belatedly - for the mills of the executive always grind rather slowly, even in the case of clear-cut issues - and with the unanimous approval of all the Member States of the European Union, the Council and the Commission, we have a regulation that lives up to our expectations. The Helms Burton Act, which concerns the situation in Cuba, and the d'Amato Act, which concerns the situation in Libya and Iraq, are attempts to extend national American legal provisions governing undertakings and individuals to third countries that want to make new investments in the said countries.
We have established on several occasions, and we want to emphasize this again today, that this cannot reasonably be expected of European industry nor is it acceptable to European Union policy. Even if President Clinton has suspended parts of the Helms Burton Act, the real danger to European interests remains, since it is not possible to suspend the law relating to Iraq and Libya. And in any case the Helms Burton Act has only been suspended temporarily.
We have noted with extreme concern the economic implications of this law. The unilateral measures imposed by law, under which third parties will be liable to sanctions, represent a clear violation of international law, the effects of which are not yet foreseeable. What is certain is that if these laws are applied, European undertakings in particular will be damaged.
Meanwhile the Americans have drawn up a long list describing the forms of action they could take against individual undertakings. But we are against the Americans taking on the role of world policeman and disregarding international agreements such as the World Trade Organization which they both supported and ratified.
Let me point out once again that the issue is not whether we unconditionally support the American Government, the American people, in their fight against international terrorism; we are in favour of extending the measures needed to combat terrorism. That is a tradition of the European Parliament! We also stress that our strong opposition has nothing to do with our long-standing and good friendship with the United States and transatlantic relations. They are an extremely valuable asset and it is becoming every more necessary for us to deepen these relations in view of the international problems facing us and which will also increase.
In these important areas the European Union will therefore work together with the USA on a cooperative and constructive basis. But good friends must keep to the rules of play. We must make it unmistakably clear that we reject bilateralism and protectionism. Primarily, that is the task of the World Trade Organization, which will have to take a very rapid decision under the dispute settlement procedure.
We welcome the fact that the European Union called for a panel to be set up, which has been delayed because of US objections but which, we hope, will happen at the next meeting of the dispute settlement body in November this year. Moreover, in the Madrid decisions in December 1995 the USA committed itself to transatlantic cooperation. So it is simply not on for the USA to make commitments on the one hand and keep emphasizing how important it is to cooperate with us, while on the other hand it goes against the law.
We must counter the law it passed with very firm measures. That is why I am glad that the Council and the Commission have begun by setting out five measures by which they intend to protect the interests of our undertakings. In fact this regulation could be supported today without further discussion since it is in line with our requests and expectations. Yet I would also like to point out that the general aim of the regulation needs clarification in some areas. For instance, it is not quite clear how the proposal can be applied in the case of the d'Amato Act.
Finally, let me ask you, given that the REX Committee has also approved and unanimously recommended the regulation to Parliament, to vote for this regulation.
Madam President, my Group views with satisfaction the proposal for a Council regulation on protection against the effects of extra-territorial legislation. We are also happy to see that the line taken by the Council was the one approved by this Parliament in its resolution of 24 May, as Mr Kittelmann also pointed out, once it became clear that the United States intended to institute a series of measures designed to restrict, penalize and ultimately to prevent trade with and investment in certain countries by means of two instruments: the Helms-Burton and d'Amato-Kennedy Acts.
From the outset this Parliament, via the REX Committee, considered that these proposals, which were in fact put forward for domestic political reasons, were dangerous to the future of the trade rules signed in Marrakesh, and a politically intolerable challenge. Without the cover of a multilateral organization, or an international institution such as the United Nations, which in exceptional circumstances may issue resolutions which have an impact on trade, these unilateral measures are unacceptable, as are the arguments which have been used in an attempt to convince us, after the event, of the worthiness of the objectives.
The Commission and the Council have secured the backing of Parliament and of public opinion in the Member States, which have provided them with enormous support in their twin-track approach: on the one hand the regulation on the protection of interests and on the other the application to the World Trade Organization. Both approaches are right, although the Council, as too often happens, forgot that this Parliament is an important part of Community institutions and its opinion could have been sought in a more timely manner.
Despite this discourtesy, our Group will support the proposal for a regulation, as it supports the application to the World Trade Organization. We believe that unanimity is essential in this dispute, and, in line with international commitments undertaken, and with an approach entirely different from that of the United States, we believe the World Trade Organization to be the proper forum for settlement of the dispute, since its members include other countries whose interests have also been damaged by the arbitrary nature of these measures.
We acknowledge the role of the United States in the world, but we are not prepared to accept restrictions at the expense of other parties' economic interests, as in this case, without a specific mandate issued in advance by an international organization of which we are members, which might well be, as we have already said, the United Nations.
We congratulate Mr Kittelmann, who has worked with great urgency, and we also trust that this regulation will be unanimously approved, as it will strengthen the position of the European Union in a dispute such as the one we are discussing.
Madam President, the principle of this legislation is supported by the Liberal Group as a proportionate, timely and appropriate response to the ill-judged extra-territorial legislation of the United States. Given the coincidence of each Member State's separate and collective interests and the role of the Commission in the domain of international trade, this is classically the type of legislation that is more suited to the European Union than a multiplicity of bilateral Member State arrangements.
Collectively we must defend our rights to choose when and how to engage, or isolate, regimes such as those in Cuba, Libya, Iran or elsewhere. The will of the United States to isolate such states in the defence of democracy is not well-served by the undemocratic arrogation unto themselves of a presumption to act and to choose for all. The United States has no such right and in no uncertain terms they must be induced, and if needs be, through retaliation such as proposed in this legislation, forced to accept this fact.
In recent days, Madam President, we have been disturbed to read reports that suggest that Denmark may delay the adoption of this legislation on the grounds of a challenge on the legal base. The legal bases proposed are longstanding and not innovative in themselves. Custom and practice pending any Supreme Court decision in Denmark would suggest that the status quo should prevail. I hope this will not delay matters and the Liberal Group fully supports the legislation and the REX Committee's amendments.
Madam President, I believe that in supporting this regulation which protects the interests of companies and the trading interests of the European Union as a whole, Parliament is merely following a tradition which has been producing political and commercial effects since the time of the 1993 Melandri report.
As mentioned in the actual amendments, we are sorry to see that no account was taken of the role of Parliament, and we also deplore the delay in bringing the matter before Parliament. In addition, we believe that the committee on this matter should be advisory. As the Committee on Foreign Affairs says, stringent measures have to be taken to counter the unacceptable commercial and political provocation offered by the United States with the HelmsBurton Act and the d'Amato Act, since, as the rapporteur rightly said, this legislation will also have to be used to counter the future d'Amato Act relating to Iran and Libya.
We also support the proposals of the Committee on External Economic Relations, which make the watch list of United States companies and changes in the EU entry procedures for American companies the logical counterpart to the provocation represented by these US Acts.
At all events, I will conclude, Madam President, by saying that in my view this regulation is backed by the European Union's decision to defend the principle of its and other countries' sovereign right to decide with whom they should or should not trade.
Madam President, once again the USA wants to play world legislator and is not keeping to the rules that were agreed in the framework of the WTO. We cannot let this be done to us. In the REX Committee all the groups were in agreement on that. After the Council gave its assent in mid-July, the Commission has now presented a proposal for an anti-blockade regulation. The REX Committee - and here again all the groups agreed - believes that it would be preferable for measures on the basis of this regulation to be taken by the Commission rather than the Council. Parliament itself has been calling for this kind of anti-blockade legislation since 1992, since the USA reinforced the blockade against Cuba with the Torricelli Act.
The Council and in particular the German Government have been the main stumbling blocks so far. Nor did the Commission fall over backwards to act. Presumably at the time people expected the Cuban business to sort itself out by itself within a few years. But last year the Cuban economy recovered somewhat and now the USA is tightening the screws of the blockade even further, supposedly in order to promote the spread of democracy. But that was also how it justified its support for the military coup in Chile and for the Mujahedin in Afghanistan. Once again the Council and the Commission did not act, did not immediately take the matter before the WTO. Only when the trade interests of the EU, especially of Germany and France, were seriously affected by the d'Amato Act did frantic activity break out on all sides.
But after the EU has kept quiet for so long, people will no longer believe that it really intends to hit back now. This anti-blockade legislation is a few years too late. If European trade interests are suffering now, that is primarily the fault of the national governments, but it is also because of the Commission's failure to act. After years of inaction on the part of the Union followed by the frantic activity of recent weeks, the attempt by the EU to adopt a common position risks being defeated by Denmark's veto. I have the fullest understanding for the reservations expressed by Denmark, which does not want to create a precedent for giving the Commission wider general powers with the anti-blockade legislation. Such matters belong in the intergovernmental conference, which is where they should be resolved by agreement.
But in this specific case we need prompt action, which is why I appeal to all parties concerned to put aside the legal disputes and come to a rapid agreement on this question.
Madam President, although the issue is not to show how other-worldly we are, since the Sierra Madre, since the barbudos , behind their comandante , descended on Havana, things have changed a great deal in Cuba. We were there with a small parliamentary mission and we met President Castro himself - Carlos Lage was there too, incidentally. Things have changed, clearly, on the economic front, with the appearance of the paladares , or little restaurants, and the tax reform of 1994. And it was at that time, when Cuba, despite its problems, was beginning to open up, that we saw the truth of the saying 'what's bred in the bone comes out in the flesh' . The United States reverted to type, with the 'big stick' of Theodore Roosevelt, the Monroe Doctrine, the Bay of Pigs philosophy - arrogance, diktats, unilateral action, embargo! In other words, the same tactics that were used, with the support of everyone here, against Iraq and the Iraqi people.
In Cuba, the effect was to create united opposition, including the Archbishop of Havana: we met him in June, and he too was against this philosophy of unilateralism, against this philosophy of protectionism, against this philosophy of economic nationalism.
Suddenly we learn that American legislation includes a section 301, a splendid section which enables the United States to impose unilateral sanctions on anyone who inconveniences it. Suddenly we learn, in this House, that Europe has given way to the multinational Chiquita in the 'banana affair' . We learn that we were getting ready to give way in the hormone affair, allowing the global extension of American legislation.
And yet all the tax experts know what is going on! California's behaviour in connection with unitary taxation, which obstructed companies in the United Kingdom and obstructed Péchiney in France, goes back more than fifteen years!
So you see, ladies and gentlemen, the mistake of alignment that was made during the Gulf War. Over there on the left they forgot, during the Gulf War, the attacks by American fighters on the Mondoa Palace in Santiago de Chile, because the multinational Kenneccott & Braden gave an order for the Chilean Government to be overthrown. You had forgotten that. You had forgotten the alignment in the GATT negotiations, on the Blair House agreements. Well, at least, it's an ill wind.
We are going to start at Singapore in November, we are going to start on the GATT negotiations in 1999. We have already seen President Clinton pushing through a new agricultural law. Is Europe going to forget, is the European Parliament going to forget the female spirit he displayed during the Gulf War? Because, if so, we shall avoid finding ourselves, too, subjected to the equivalent of the Amato Law, the equivalent of the Torricelli Law, the equivalent of the Helms-Burton Law!
Thank you, Madam President, when slaves awaken, anything is possible.
Madam President, ladies and gentlemen, this regulation is necessary and right on this particular occasion. The Kittelmann report should therefore be supported. The question is, however, whether the road of rapid liberalization on which the European Union and the WTO have embarked is the right one when it is increasingly being undermined by protectionism and extra-territorial laws and then has to be corrected or commuted by counter-measures, such as this regulation.
These are dubious legal methods of combatting a breach of international law. Would it not be better in this case to take more measured steps to liberalize world trade and only to take the next step when the advantages of earlier steps have been assured and all the national economies can take the next step without reservations?
I have discovered in many areas of our Parliament's activities that proposals and decisions were based on wishful thinking and a lack of realism. Since this is the last time I can speak in this Chamber before my return to the national Austrian Parliament, let me take this opportunity to thank all those with whom I enjoyed good cooperation and cordial meetings in the committees. I also thank the Commission for answering my many questions. And I thank the interpreters for their work, which is not always easy.
At the same time, let me appeal to a number of Members to consider whether it is in the spirit of Europe for them to judge other colleagues not on the basis of their qualifications but purely and simply according to where they sit in this Parliament.
I wish you all great success in your work for Europe!
Many thanks, Madam President!
Madam President, ladies and gentlemen, the Commission is glad that the European Parliament is prepared to invoke the urgency procedure in connection with the Community antiboycott provisions which the Commission proposes to adopt in order to protect European operators from the extraterritorial effects of the American Helms-Burton and d'Amato laws which came into force this year.
The Commission is fully aware of the fact that the European Parliament has on numerous occasions, most recently during its plenary sitting of 24 May 1996, called for such provisions to be adopted.
The Commission believes, like Parliament, that it is now necessary to protect the interests of the Community, its citizens and the undertakings established within its territory against the illegitimate extraterritorial effects of the laws adopted by the United States. The Community provisions should also be such as to send a clear message to the American administration, and even more so to the American Congress, that the rules of public international law must be respected. That is the position which the Commission, the Council and the Governments of the Member States have steadfastly defended.
However, the Community's provisions must not be seen as a rejection of the objectives pursued by the United States in its anxiety to bring back democracy to Cuba and to put a stop to the support provided by certain countries to international terrorism.
The European Union still shares these objectives, and the Council has restated its desire to support democratization in Cuba. On the other hand, it cannot accept that Washington, by making its laws applicable outside its national frontiers, should endeavour to impose its own view regarding the means to be employed in order to achieve shared objectives.
The Commission must also thank Parliament for the constructive amendments that have been proposed. It undertakes to keep the European Parliament regularly informed, through the competent parliamentary committee, and will ensure, in compliance with the provisions of the Treaty, that the European Parliament is involved as it should be in any follow-up legislation.
The Commission shares the views of the European Parliament regarding the comitology procedure and will pass on those views to the Council during the discussions to be held there.
As far as the Union's objectives regarding Cuba are concerned, it should be recalled that the European Council in Madrid on 14 and 15 December last year adopted the following conclusions. It deemed it appropriate to continue dialogue and cooperation with Cuba with a view to actively supporting the ongoing process of reform, encouraging respect for human rights and fundamental freedoms and broadening the scope of private enterprise and the development of civilian society. To this end, it called upon the Commission to present a draft mandate for an agreement on economic and commercial cooperation in the first half of 1996, which the Council will examine in the light of the developing political and economic situation in Cuba.
Moreover, the European Council in Florence on 21 and 22 June this year adopted the following conclusions: it regretted the fact that political circumstances in Cuba had not enabled any progress to be made in relations between the European Union and our country. It hopes that the changing political situation in Cuba will create the conditions necessary for such progress to be made.
The debate is closed.
We shall now proceed to the vote.
(Parliament adopted the legislative resolution)
After earlier reticence because of the American presidential elections the Commission decided in favour of a tough political response to the trade measures taken by the United States against Cuba. A formal complain has been lodged with the WTO, but it will be some time before it is dealt with. A further concrete step we can take at the moment is thus this proposal for a European regulation. Although we do not accept the extraterritorial validity of the American legislation, this Union measure against our most important ally is painful. Especially since like the United States we deplore the ruling dictatorship in Cuba.
The European legislation proposed by the Commission is far-reaching. The ban on recognizing and complying with rulings by the American judge encroaches on the law of Member States. Moreover, it also makes it possible for American damage claims to be removed from the jurisdiction of any judge in the Member States. These measures will mean a far-reaching transfer of sovereignty.
The question for us is thus whether there is a sufficient basis for community action under Articles 113 and 235 of the Treaty. Would it not be more correct, legally speaking, to place the measures under the third pillar and act at an intergovernmental level? Among other things to avoid the risk of judgments being subsequently declared void and challenged?
And we do not think the regulation is formulated clearly in every respect and we think there are also a lot of legal details which need to be ironed out. Lastly, we cannot agree to the Commission's proposal that this legislation should also be enforced against the American d'Amato Act. Unlike the Helms-Burton Act the d'Amato Act denies European citizens and companies access to the American market if they trade with Libya or Iran. That calls for countermeasures other than legal proceedings on the part of the European legislator.
In view of all this we have chosen to abstain.
Fishery
The next item is the joint debate on the following:
report (A4-0306/96) by Mr Kindermann, on behalf of the Committee on Fisheries, on the proposal for a Council Regulation (COM(96)0189 - C4-0312/96-96/0124(CNS)) amending for the fourth time Regulation (EC) No 3699/93, laying down criteria and arrangements regarding community structural assistance in the fisheries and aquaculture sector and for processing and marketing of its products; -report (A4-0271/96) by Mr d'Aboville, on behalf of the Committee on Fisheries, on the proposal for a Council Regulation (COM(96)0131 - C4-0268/96-96/0089(CNS)) on the conclusion of the Protocol defining, for the period from 18 January 1996 to 17 January 1999, the fishing opportunities and the financial contribution provided for by the agreement between the European Community and the Republic of Seychelles on fishing off Seychelles; -report (A4-0270/96) by Mr Gallagher, on behalf of the Committee on Fisheries, on the communication from the Commission (COM(95)0669 - C4-0016/96) on the implementation of technical measures in the common fisheries policy; -oral question (B4-0979/96-0-0213/96) by Mr Arias Canete, on behalf of the Committee on Fisheries, to the Commission, on the crisis in the European Union salmon sector; -report (A4-0305/96) by Mrs McKenna, on behalf of the Committee on Fisheries, on the Commission report (COM(96)0100 - C4-0213/96) on monitoring the common fisheries policy.
Madam President, ladies and gentlemen, The Commission has presented a proposal amending for the fourth time the FIFG implementing regulation (EC) No 3699/93. Essentially it adjusts this regulation to other legal provisions. It is designed to permit FIFG participation in action to promote sales of fishery products. Under Article 12 of this regulation it was previously not permitted to include regional indications in a guarantee of quality.
With this amendment it is now recognized that under certain conditions, which may be fulfilled especially in the aquaculture sector, the geographical origin of a fisheries product may provide objective information about its particular qualities. Article 12 is therefore to be amended such that this special case can become eligible for funding under the FIFG sales promotion measures.
The Committee on Fisheries supports this proposal. The protected designation of origin or protected geographical indication together with the guarantee of quality can be regarded as an important means of promoting sales and opening up new possible outlets for fishery products, although only in the medium to long term, as its application is subject to an extensive examination procedure at the level of the Member States and the Commission. I therefore call on the Member States to inform their producer organizations of the new opportunities after this regulation has entered into force and examine the relevant applications as quickly as possible and forward them to the Commission.
A further proposed change is more technical, although also important. It is a legal provision that from 1 January 1994 the budgetary conversion rate for the ECU will be used for granting aid from the FIFG. This transposes into law the decision of principle taken by the Council not to use the agricultural conversion rate for the ECU for FIFG interventions.
Since the entry into force of Regulation No 3699/93 on 1 January 1994 there has been uncertainty in the Member States as to the ECU rate to be applied in conversion into national currencies. As this was not specified, conversion has to some extent operated differently in the Member States. The proposed change is therefore a legal precision which removes current uncertainty and which the Committee on Fisheries welcomes, since it ensures that the retroactive nature of the provision will not work to the detriment of the recipients. I therefore ask the House to adopt the report by its Committee on Fisheries and to approve the Commission proposal.
Turning now to the report by Mrs McKenna, this excellent report on the Commission report on monitoring the Common Fisheries Policy says it very plainly: the success of the Common Fisheries Policy depends on an effective system of control and resources management. But that does not exist, as the Commission document clearly shows. The Member States' control measures vary in intensity and, in relation to the overall monitoring programme, tend to be very sketchy and not very effective. Unfortunately, reading the Commission's report, one cannot avoid the impression that the inadequacies noted in the national transposal of the Union's control provisions reflect a lack of political will on the part of the Member States. The fishermen feel they are being treated unequally, since the controls vary from one Member State to another. The fishermen's distrust of EU legislation is undermining their sense of justice.
That is why the European Parliament is calling for EU-wide similar penalties for similar offences, for the EU inspectorate to be granted increased powers and for the Commission itself to be able to impose sanctions. Illegal landings make it essential to have a more intensive control system for the landing and marketing of fish. This must be supported by setting up a satellite control system in the Member States by 1999 at the latest.
These measures proposed by Parliament can, however, only partly help resolve the problem. Its root cause lies in the over-capacity of the EU fisheries fleet. The fishermen must be freed from the pressure of economic survival and it is vital to establish a lasting balance between catch capacity and available resources. This gives new force to the question of restructuring the fleets and restricting fishing activity while at the same time implementing socioeconomic flanking measures.
Madam President, I should first like to protest against this rag-bag sitting devoted to fisheries. What kind of speech can you make when you have to talk simultaneously about salmon imports, fishery agreements with Seychelles and technical measures in community waters, and then expect a comprehensive answer? As for the automatic inclusion, week after week, of the 'fisheries' business on the Friday agenda, I think it is an absolute scandal. Of course I know that Friday is fish day, but, after all, these reports are dealing with problems affecting the future of people working in appalling conditions and an industry going through an unprecedented crisis! What sort of opinion do you think fishermen form of our institutions, when their problems always come up in a three-quarters-empty House and, what's more, in the absence of the Commissioner responsible?
A word about the technical measures before I proceed to my report. No one has any doubt, the fishermen least of all, that if their livelihood is to be saved, the resources must be carefully husbanded. The Commission's proposals are on the right lines, rightly suggesting various measures based on the protection of juvenile fish. Although the intention may be good, the practical arrangements are more dubious. For a start, such measures cannot be adopted until they have first been tested to assess their efficacy and their socio-economic impact. That is why we are insisting that the main proposals, especially those relating to fishing gear, should be the subject of pilot projects run over reasonable periods of time and at various sites corresponding to the differing situations to be found in Community waters. As for the possible box closures, such steps, even more than others, call for a prior assessment of the socio-economic consequences to which they will give rise and the detailed planning of suitable flanking measures.
I now come to my own report on the Fisheries Agreement with Seychelles. This agreement relates exclusively to tuna fishing. In quantitative terms, in the context of Fisheries Agreements as a whole, this one could be regarded as average. However, it is of very great importance because of the strategic location of the area in question. It could be said that access to the waters around the Seychelles determines fishing activities in the Indian Ocean as a whole. The Agreement provides for fishing licences for 57 European vessels, with financial compensation amounting to ECU 9.9 million, divided between the fishing rights as such, the financing of scientific programmes and educational schemes such as study awards. This agreement covers the period from January 1996 to January 1999, and is a renewal of an agreement of the same type.
Although the financial compensation for a given quantity of catch is unchanged, a number of other things have changed. I made the point that the monitoring system has been tightened, that communications between the vessels and the authorities have been enhanced, that catches will be verified by the Seychelles Fishing Authority, a semi-public body responsible for managing fish stocks and developing scientific research. On the other hand, penalties have been increased, both for failure to comply with the rules and for incorrect declaration of catches.
As far as stocks are concerned, it is important to note that tropical tuna, as a whole, is not regarded by scientific experts as being overexploited. However, I made a point of stressing the need for the Indian Ocean Tuna Commission, a coordinating and research body which deals with the management of resources, to become operational as soon as possible. This commission covers not only the Indian Ocean seaboard States but also all States fishing in those waters, and its recommendations regarding species conservation will be binding on all members.
As regards the relations between Community industrial fishing and non-industrial fishing, it is important to bear in mind that the Seychelles Government has adopted stringent measures to protect zones where non-industrial fishing takes place. These measures, which prohibit foreign fleets from coastal and reef areas, have prevented any kind of conflict.
The Fisheries Agreement with Seychelles is having particularly notable economic consequences. Before the arrival of the European tuna boats, Seychelles existed solely for and by tourism. Today, the activity engendered by tuna fishing has become as important as this tourist activity. For example, two-thirds of the total catch from the western Indian Ocean is landed at the port of Victoria. The country's largest cannery, set up as a joint venture by the State, a canning company and a marine fitting-out company, employs 600 people. There are plans to double its capacity in 1997, which will create an additional 900 jobs.
Furthermore, the Community vessels are required to take on board two Seychelles seamen, an obligation which is complied with and often exceeded.
In conclusion, given that the basic economic assets of this agreement are the same as in the previous agreement, given the development value of this agreement and given the fact that the provisions concerning the declaration and monitoring of catches have been improved, I believe that our Parliament can support the adoption of this Agreement.
I should like to thank the Committee on Development and Cooperation for its opinion, which I trust I have taken into account in my report, especially as regards its concerns about preventing the over-exploitation of stocks.
I should also like to thank the Committee on Budgets for its contribution, especially for inviting the Commission to open negotiations on the renewal of the financial protocols relating to fisheries before they have even expired, and to close those negotiations in good time for Parliament to be able to be consulted as it should be - in other words, before signature of the agreement in question.
Finally, I must thank my colleagues on the Committee on Fisheries, who adopted this report unanimously.
(Applause)
Madam President, I wish to place on record my appreciation of the interest shown by my colleagues in the Committee on Fisheries in this report on the communication from the Commission on the implementation of technical measures in the common fisheries policy.
I warmly welcome the approach of the Commission's communication and indeed many of the ideas which this communication contains. Regrettably, in the past not sufficient attention was focused on technical measures within all of the Member States although a number of Member States were concerned. I am convinced that technical conservation measures are essential for the protection of juveniles and spawning adults. The Fisheries Committee believes that more attention should have been paid in the past to this important aspect of conservation. It is indispensable to improve consultation and cooperation at grass-roots level if policies are to be acceptable to those who have to operate these policies.
The Commission must take appropriate action to restore the confidence of fishermen in the work of scientists by means of full consultation with the fishermen. Consultation with technical experts who have experience of fishing operations is essential. The views of both fishermen and technical experts should not be ignored. Furthermore, I am convinced that this Parliament will support me when I say that it is vital for technical measures to be simple, that they should be cost-effective, that they should be technically feasible and practical for operation in commercial conditions. Technical conservation measures must be easily understood and they must be uncomplicated to enforce. Remember, fishermen are fishermen, not Eurocrats. Technical conservation measures should be an integral part of an integrated policy for the preservation of stocks. Technical conservation measures must be accompanied by other measures such as TACs and quotas. Only a few Member States have made proposals to the Commission. I call on all Member States to become more actively involved and to make proposals. In my report I call for a comprehensive scheme of incentives and training for fishermen in the use of conservation technology to be included in any package of measures as a matter of urgency.
I strongly advocate the concept of conservation dividends. The purpose of the committee advocating conservation dividends is to entice fishermen to voluntarily accept conservation technology so we do not have to resort to legislation. I believe that if the goodwill of the industry is not forthcoming, technical measures will be flouted where possible. I suggest by way of a conservation dividend that we should consider MAGP concessions or, indeed, extra quota allocations for those who conform. If voluntary introduction of technical measures is not rewarded then the only option left is EU legislation which would require, no doubt, the agreement of all Member States. I believe that this would be almost impossible to obtain. At this time nobody contests the need for appropriate measures and regulations. I strongly believe that these same measures and regulations should be introduced in all future international agreements. I call on the Commission to ensure that this will be the case. The Commission must ensure that the proposed measures include increased minimum mesh size - to be introduced in stages and after sea trials are undertaken, geographical simplification and the introduction of square mesh panels and indeed box closures where necessary.
Before I refer to the other reports and wear my national cap, I want to again thank all of those who took such an interest in technical conservation measures because I believe that such measures can play an important role in the conservation of fish stocks for the future. But it will, as I say, require the full support of the fishermen. So again, I want to advocate the need to consult with the fishermen and the technical scientists who have experience in this field.
I want to take the opportunity to refer to the McKenna report. In this report, Ms McKenna urges the Commission to make provision for deciding not to grant, to suspend, to reduce or to cancel vital Community financial aid for the fishing industry in the event that certain EU regulations are not complied with. This report unfortunately advocates quota reductions to be imposed as a penalty. Such recommendations, I believe, are totally unnecessary. Ms McKenna attempted unsuccessfully to seek a further reduction in the meagre Irish fishing fleet.
I would like to point out that Ireland has the best fishing grounds in Europe: we have 4 % of EU quotas; 44 % of our fleet is upwards of 25 years old; 64 % of our fleet suffers from safety deficiencies. I would hope that this will be addressed and I am pleased that, some time ago, the Commissioner gave me an assurance when it came to safety that the Commission would be quite forthcoming.
We in Ireland can ill afford to lose any further tonnage. We should be given the opportunities to develop our fishing industry, remembering full well that in addition to having a common fisheries policy, we have a regional policy, we have a rural development policy. These should be integrated with a view to ensuring that coastal regions of my country and of Europe where there are no alternative sources of development are allowed to develop and provide much needed jobs in all of those areas. I therefore will have great difficulty in supporting that report.
I cannot over emphasize the damage being caused by Norwegian salmon imports to the Irish salmon farming industry, as indeed is also the case in Scotland. I realize that the Norwegians gave a commitment at a recent meeting in London with a view to ensuring that the production in the last quarter of 1996 and the first quarter of 1997 would be on the 1995 basis plus 10 %. We will be very vigilant on this issue. Minimum import prices, which we appreciate, were introduced earlier this year but have not worked. They have been circumvented. Therefore, I now call on the Commission to reintroduce minimum import prices and to follow on with quantity restrictions. I call on all governments, including my own government, to take the necessary steps.
Madam President, the difficult situation in which the Community's salmon fishing industry finds itself, particularly in Ireland and Scotland, is not news for this Parliament. There were already serious malfunctions in the Community market last year because of imports of Norwegian salmon at abnormally low prices, which resulted in heavy losses for our producers. As a result the Committee on Fisheries tabled an oral question in November 1995, requesting that the Commission take immediate action to protect jobs in this sector.
Following this move, the Commission set a minimum import price in December 1995. The minimum price was welcomed by the sector as a first step towards a proper resolution of the crisis. However, the expected results did not materialize, as Mr Gallagher has pointed out. Irish producers in fact experienced a 10 % fall in sales of their products after the introduction of the minimum import price. This price was retained until June 1996 without any improvement in the situation, which indeed continued to deteriorate. In 1995 we pointed out that imports from Norway had risen by 27 % in the preceding nine months, and that the price of Community salmon had fallen by 21 %.
Our question today is justified, since in the last eight months imports from Norway have increased by 22 %, with a matching 21 % further fall in prices as a result. This means that, overall, European selling prices have now fallen by about 35 % as compared with last year, whereas, as everyone knows, production costs have risen.
There appear, therefore, to be grounds for believing that exports of Norwegian salmon to the Community in such massive quantities and at such price levels are only possible because dumping is taking place. In late August this year, at the request of the Association of Scottish Salmon Growers, the Commission opened an anti-dumping case against Norway. But we are told that the minimum period required to conduct this investigation properly and institute corrective measures is at least nine months. And this is the difficulty, because the producers cannot wait that long. If action is not taken immediately, the producers of Community salmon will suffer such heavy losses that many will be ruined.
We are talking of an important sector, for salmon production accounts for about 5, 000 jobs in the United Kingdom and around 2, 000 in Ireland. These are jobs in Objective 1 coastal peripheral regions, where there are few or no sources of alternative employment. These suspect Norwegian imports are therefore a serious threat to jobs which would be very difficult to replace.
In these circumstances, immediate action is required, since it is worth recalling that the last quarter of the year is the most important period for salmon sales. If no action is taken now, and the price of salmon continues to fall, many producers will be unable to cover their production costs. It is therefore baffling to see that the Governments of the affected Member States have not so far taken suitable measures to deal with the situation, and that the subject comes under the doubtful heading of 'other business' on the Council agenda, where decisions are never made.
This situation requires us to take appropriate Parliamentary action in a serious attempt to solve this problem. The European Parliament's Committee on Fisheries has set up a working group on the salmon question, with the aim of conducting a thorough and stringent analysis of the sector's pleas, and the group enjoys the close cooperation of the Commission in arriving at its decisions. This group believes that there are various measures which could be adopted immediately, all of them consistent with the legal framework of the World Trade Organization and the European Economic Area.
The Commission can also take steps under Article 24 of Regulation 3759/92 on the COM in fish products, which, in the event of serious disruption of Community markets, enables it to take suitable action on trade with other countries until such disruption or threats to the market are removed. A new minimum import price is the least which can be envisaged, but on the basis of past experience we remain sceptical if the circumventing mechanisms which the Norwegians have imaginatively put in place are not taken into consideration.
If this is not possible, the most suitable option would, regrettably - I repeat, regrettably - be to impose quantitative import restrictions. A Commission spokesperson argues that this is contrary to the letter and spirit of the agreement on the European Economic Area, but in fact it is the dumping faced by Community producers which is really contrary to both letter and spirit.
The Commission is legally competent to adopt the required measures, i.e. those which are needed to put an end to this situation. If quantitative restrictions are necessary - regrettably, as I say - then they must be adopted.
There is a broad consensus that in the long run the only way of restoring market stability is to reach a bona fide agreement with Norway. But meanwhile, in the precarious situation in which Community producers find themselves here and now, the action we request is the only possible response to the emergency conditions we are experiencing, since the future of the salmon farming industry demands these decisions.
In conclusion, Madam President, I should like to congratulate the rapporteurs of the four reports - which, unfortunately, we are once again debating on a Friday - on their excellent work, and express my gratitude to all those attending this debate who support the rapporteurs' proposals.
Madam President, there are two points I must make. First, I am not in fact the rapporteur. I am deputizing for Mrs McKenna, who is unavailable.
My second point echoes what Mr d'Aboville said. I find it quite deplorable that not only is Mrs Bonino, the Commissioner responsible for fisheries, absent, but also we are having a debate where we are more or less lost, because I strongly suspect that non-specialists in fisheries will understand very little of what is going on.
The Commission report on monitoring the common fisheries policy summarizes the monitoring activities of the Member States for 1994. 1994 was, in fact, the first year of implementation of the Regulation adopted by the Council in the previous year. Article 35 of that Regulation requires an annual report to be drawn up. The report describes the way in which the Regulation is being applied - it is a stocktake - and it makes proposals. It is the first report of its type, and is therefore very important.
The Commission's general conclusion is that much remains to be done in order to institute an effective monitoring system. Specifically, the main conclusions of the report are as follows. First, no Member State escapes criticism. The controls are not sufficient, and they are not effective - a point which I feel will cause concern to us all. As regards at-sea inspections, the figures are quite alarming. In some Member States, it would appear that each vessel is inspected once every ten years, a figure which might just as well be zero. As far as inspections on land are concerned, the situation is no better. The consequence of all this is inevitable: fraud. Published estimates show that, for more than fifteen species, the extent of undeclared catches is in excess of 10 %, while for three species it is over 40 %. Catches are clearly exceeding the recommendations made by the scientists. We are therefore confronted with a serious problem, since we are dealing with an endangered resource and, at the end of the day, it will be the fishing industry itself that is at risk.
Politically, it has to be said that everyone suspects everyone else of not obeying the rules and not complying with Community legislation, which creates a totally disastrous atmosphere and a positive incentive to cheating. It is imperative that we react to this situation. The Commission makes useful suggestions. In particular, it says that penalties should be increased and that they should be applied more frequently. The rapporteur believes that penalties should indeed be tightened, and I believe she has the support of the Committee on Fisheries in that view. Personally, I think that we should refuse to grant aid under the structural funds where a Member State is failing to comply with Community rules on this matter.
On the technical side, it goes without saying that measures are called for, and the Committee on Fisheries makes relevant suggestions in this respect. However, there is one fundamental suggestion that unfortunately makes no appearance in the motion for a resolution; any vessel, and any fishing fleet, must be prohibited from having several nets of different mesh sizes available on a single trip, a prohibition which to my mind is absolutely fundamental in order to prevent a form of cheating which is simply too easy.
However, we can leave the technical problems aside - the basic problem lies elsewhere. That problem is the capacity of the fishing fleets. Everyone in the circles concerned believes that the capacity of the fishing fleets must be reduced. If there is a balance between fishing capacity and available resources, it will be much easier to guarantee the conservation of the fish stocks - to guarantee the resources. If this is not the case, which unfortunately is the situation at present, those resources will necessarily come under very heavy pressure from the fishermen. It is understandable - socially understandable - that the pressure exerted by the market should induce the fishermen to cheat. We have to be alert to this situation. What we need, then, is a drastic policy of fishing fleet reduction. If we decline to address this central problem, to take a firm grip on it, we will not solve the monitoring problem.
I should note in passing that, in early 1996, nine Member States out of thirteen - disregarding two Member States which have no access to the sea - had failed to reach the reduction targets set by the multi-annual guidance programmes, which clearly shows the scale of the problem. The fourth programme will be decisive, because if it is not - as I have just said - the Regulation will never be really effectively applied.
Finally, there is one problem that has not been mentioned, except very much in passing, which is the monitoring of fishing in international waters, or in third countries' waters, under the Fisheries Agreements. In this context, there is no monitoring of the activities of the Community fleet, either by the European Union or by the Member States. This is both hypocritical and ineffective. It is hypocritical because we are well aware that most of the States to which we are bound by these agreements lack the necessary capacity to carry out such inspections. Unless we do so ourselves, obviously there will be fraud, and we will know it.
These considerations all seem to me to be essential.
In conclusion, I can say that this is a context in which it is impossible to refer to the concept of subsidiarity. I believe that concept is absolutely at odds with the spirit of the common fisheries policy. We shall never achieve efficiency in this area by quoting the principle of subsidiarity.
Unfortunately I have to note that our Parliament was only consulted on this agreement four months after the end of the negotiations in mid-January, to be precise on 9 May. A month later the Council then decided on the provisional application of the agreement. For the rest, the first compensation payment, which according to the Commission was paid a month later, should have been paid by the end of May, which means before this House had delivered its opinion. We therefore have exactly the same situation as in spring last year in the case of the fisheries agreement with the Republic of Senegal.
Specifically, that means Parliament was only consulted four months after the renewal of the fisheries agreement. Once again the Council took a decision with considerable financial implications without first obtaining the opinion of the other branch of the budgetary authority and without the existence of an adequate legal base. The first payment - which, after all, amounted to ECU 3.5 m - was also made before our Parliament could deliver its opinion, in this case indeed before the committees responsible could give their opinion on this agreement.
So the Commission has once again regarded the Council's decision on the provisional application of the agreement as an adequate legal base. The Committee on Budgets and this House have repeatedly protested vehemently against this way of proceeding on other occasions. I do so again here today. After all, presumably we are still a part of the budgetary authority! It is a bit much for the Council to assume it can systematically circumvent us here. If the Council and Commission continue to proceed in this way in future, we will really have to consider seriously whether we will in fact have to take legal steps.
I therefore call again on the Commission to start and close negotiations in good time in future so that the proper consultation procedure can be concluded and a legal base adopted before payments are made. That would put an end to the unholy practice of provisionally implementing international protocols by means of exchanges of letters and circumventing Parliament. This has been tolerated once more because the international fisheries agreements involve non-compulsory expenditure.
In any case, these events show once again how necessary it is for the Council and the Commission finally to sign the code of conduct we proposed on improving information and budgeting in relation to international fisheries agreements.
Madam President, I shall go for keywords: the issue of monitoring is a very sensitive one. I share the views expressed by the rapporteurs, and the Socialist Group also contributed to them in committee. The issue of monitoring is not just a regulatory and hence a bureaucratic issue, the fishermen's associations and environmental groups have also to be brought in.
We have to take account of technological instruments but also of biological particularities when reforming the common fisheries policy, given that it can be reformed by applying the principle of subsidiarity but also by means of a number of social policies designed to support fishermen's incomes, an issue already covered in the common agricultural policy. That is the point we shall be making in the debate on the reform of the common fisheries policy, realizing that the fourth programme could be a useful factor for debate.
Madam President, I welcome the Commissioner here this morning. It seems a long time since the Commissioner was on the Committee on Agriculture of this Parliament and it is nice to see her taking an interest in fisheries matters again.
We have four important issues in front of us this morning and I want to concentrate on salmon in particular. Let me say that the monitoring and control of the common fisheries policy is extremely important and I hope that Parliament is covering the matter adequately today.
I would like to let the Green Group know that we will support their amendments on the McKenna report. It is especially important that we recognize in this Parliament that by-catches, discards and black fish are something that we really have to get to grips with.
But I address basically the question of the import of salmon from Norway. We have to recognize that the Commission has moved a long way by bringing forward this inquiry into the dumping of Norwegian salmon. The chairman of the Fisheries Committee has graphically demonstrated the problem, and I thank him for his involvement and support in this issue. However, the Commission could have gone further and, like Mr Gallagher, I call on all Member States to take some action against the Norwegian Government at the present time on the amount of salmon that it is sending into the Community. It is not good enough for governments to stand aside and see fish-farming and perhaps the future of fish production in the European Community being decimated by one country which is determined to gain a substantial market share at the expense of a young, thriving industry in some of the peripheral areas of our Community. The Commission could go further and take interim measures on its own, and I call upon the Commission so to do.
In the last few days I have had the opportunity of looking at this problem and recognize that minimum import prices could be implemented straight away. I hope that could happen and that in the longer term we have the courage and the guts to bring in some form of quantitative restrictions.
Madam President, the McKenna report assesses the first of a very important series of reports by the Commission on the effectiveness of the common fisheries policy in the area of monitoring. One of the key things to have emerged is uneven enforcement across the Union and the lack of political will by Member States to make the enforcement system work. The policy is failing and will continue to do so under its present structure.
I am delighted that the Committee on Fisheries has accepted a large number of the Liberal Group's amendments: increasing the powers of the EU inspectors, which is essential for fair play across the board; similar penalties for similar offences across the Union to ensure legal equity in a common policy such as fishing; much greater enforcement in the transport and marketing areas of the supply chain, which this report showed was almost totally lacking.
One of the things that I would stress is that our group considers that this situation illustrates how the common fisheries policy in its present form cannot conserve fish stocks. That is the challenge. That is what we need to find a new solution for.
Madam President, I should like to say something - four things, in fact - about Mr d'Aboville's report and the fisheries agreement with Seychelles.
First, yet again, Parliament is in the process of holding a debate on a decision which has already been taken. Even the financial commitments have been entered into. This is an unacceptable situation - we say it over and over again, and we show our teeth, but we never get anywhere. So that in itself would be one good reason to vote against. But there are others.
My second comment relates to the fact that there is no regional approach on this. When we talk about the Indian Ocean, the regional approach would mean simultaneously taking into consideration Madagascar, Mauritius, the Comoros and the Seychelles. So if we adopt a piecemeal approach as we are doing here, then, inevitably, we will not achieve a global view of the situation.
Thirdly, we are talking about an agreement with no quotas, which is a somewhat obsolete form for a fisheries agreement to take.
And, finally, who carries out the inspections? It is surely important to note that they are carried out by the French and Spanish monitoring authorities. That says it all as far as any genuine intent to monitor the situation is concerned.
For all these reasons, we shall be voting against.
Madam President, I am glad we are having this debate, even if it is on a Friday. I took this initiative in the first place to bring to the attention of Parliament the grave situation affecting the salmon producers of Scotland. But we should not have had to have this debate at all and we have to understand why this has been necessary.
When we had the Fisheries Council, the Council of Ministers discussed the issue under 'Any other business' and when it came to the turn of the United Kingdom to say something, to take some action, it was like the famous detective story called 'The Dog That Did Not Bark In The Night' . The surprise was that the dog was there and did not bark. This was the fault of the UK Government which, when people were expecting it to stand up for the Scottish salmon industry, failed to take the legal action. In other words, the dog did not use its teeth in this context to force the Commission into considering quantitative restrictions. The industry was expecting that. There was even a Scottish Minister sitting there, but no action was taken. So it is now up to the European Parliament's Fisheries Committee to step in to fill this breach.
What exactly are we asking for and what can we expect? The minimum import price is not a very good instrument as we know from the past, but it is the only one that can be implemented immediately. With the threat of an antidumping case hanging over the Norwegians, there is a good chance that they will behave themselves rather better in the run-up to this Christmas than they did last time. But then I am almost convinced that we have to follow up with quantitative restrictions. We have to ask ourselves the political point, which is asked constantly and I was even asked it by French television yesterday: Why is it that the Norwegians outside the European Union are managing to do better with salmon production than the Scots and the Irish who are within? That is why this action is absolutely imperative, necessary and urgent.
Madam President, the Community structural measures to help fisheries and aquaculture are designed to amend an old regulation dating back to 1993, revising three aspects of it: product promotion; aid for the creation of producer organizations and confirmation of exchange rates for the budgetary ECU.
We are of the view that product promotion can be regulated by this proposal, provided such references are actually linked to the protection of geographical indications and the designations of origin for agricultural products and foodstuffs. We are therefore supporting the Commission's requests both as regards the aid for the launching of producer organizations and the application of the ECU conversion rate, based on the exchange rate supplied by the association of fisheries organizations.
As far as Mr d'Aboville's report is concerned, this is not in fact a new agreement, it simply redefines what happened back in January, supplemented by funding that makes it possible to increase monitoring measures as a result of improvements in land-based communication systems. Unfortunately, as is now established practice, the European Parliament was presented with a fait accompli . While condemning that state of affairs and hoping that it will not be repeated in the future, we support the d'Aboville proposal.
I have received six motions for resolutions pursuant to Rule 40(5) of the Rules of Procedure.
Madam President, the quality of Mr Gallagher's report and the importance of the technical measures certainly deserved the allocation of more time. At all events, it must be said that Mr Gallagher has done an excellent job, although admittedly he was not flexible or bold enough to accept the amendment to indent 3 of paragraph 7, which would have considerably improved his report.
I should like to ask whether the Commission is prepared, as technical measures are such an important subject, to open a consultation period, since the European Parliament's unanimous opinion on technical measures was that no precipitate action should be taken and that the measures must be implemented with the sector's agreement. We are adopting the Gallagher report, but my question, for which I request a direct answer, is whether the Commission is willing to open this consultation period for the report on technical measures.
Parliament needs the Commission's reply as a matter of urgency, for, as you know, we have the Council in the background pressing for a response. I therefore request, Madam President, that the Commission give me an answer to this important question during this session.
In general terms, I have to say that as far as technical measures are concerned the Commission tends to issue them with its head in the clouds. It needs to be advised that these measures, which are ideal for an ideal world, have to be applied to fishing, where incentives have to be introduced and fishermen encouraged to implement the measures.
Thank you, Mrs Izquierdo, but I have to inform you, in the kindest possible way, that you have used almost double your time allowance. When in the Chair, I never cut speakers off. I believe you should regulate yourselves, and I would ask other Members of Parliament not to follow Mrs Izquierdo's example in terms of time, although the content of her speech was very valuable.
Mrs Fraga has the floor for two minutes.
Mr President, whilst I do not intend to disregard other reports, I shall concentrate on the monitoring report, which the rapporteur, Mrs McKenna, has tackled in a very realistic manner.
We are not here just to say what the fishermen wish to hear. In a period of crisis such as we are now experiencing in the fisheries sector the temptation to flout the rules obviously increases, and this simply further emphasizes the fact that monitoring is one of the major failures of the common fisheries policy. We must stress that whilst monitoring of their own fishermen is exclusively in the hands of Member States it is virtually certain to be ineffective. Requests for control measures double in lean periods, but always for other people, and this is certainly one of the reasons for the current problem of over-fishing. Member States cannot be deprived of their powers, but the Commission must strengthen its own control and monitor that of Member States, beyond the reach of partisan pressure and also of isolated and opportunistic moves which in fact solve little or nothing, such as the obsession over the control of distant-water fleets.
This is undoubtedly needed, Mr Lannoye, but anyone familiar with these fisheries knows that the Community's fleets in external waters are, for the most part, among the best supervised in the world (as in the NAFO case), whereas internally nothing is done. Instead of lavishing so much attention on fleets which are already under control, we should reinforce the supervisory measures on the European Union's roads, which are undoubtedly carrying a fluctuating traffic in prohibited species which is absolutely disgraceful.
I believe effective control over compliance with MAGPs is also needed, as well as the introduction of a system of genuinely deterrent penalties. As for the proposals for cutbacks....
Mrs Fraga, you should not take the sound of the gavel as a call to halt, merely as a warning that you have used up your own time allocation and now have Parliament's time available at your discretion.
Mr President, I have noted your comment and I shall comply with the instructions of those presiding over this Assembly. I therefore believe that I have now said enough.
Mr President, in isolated coastal communities such as my own constituency, there are very limited possibilities for locally-based economic development initiatives. One success story in recent years has been the growth of the salmon production sector. It is a sector with considerable potential but like any other business it needs some reasonable stability in terms of its business conditions. People involved in it need some predictability for their business margins.
This Parliament and the European institutions need no explanation about the importance of stability for mediumterm policy. We certainly know it in macro-economic terms with regard to EMU. But in micro-economic terms at the level of the salmon industry consider the implications of Norway, a state outside the Union which produces a massive surplus for export - and has the potential to produce much more in the immediate future - and floods our market to such an extent that the anti-dumping case when it is examined will hold. That is better late than never. It has totally destabilized the prices and on four occasions since 1989 we have tried the minimum import price response and it has not worked. Frankly, if we are to give these coastal communities a chance to survive, there is only one probable long-term answer: get tough, bring in quantitative restrictions. The Council dodged the issue; we should not.
Mr President, I must refer first of all to the report drafted by Mr Gallagher, whose proposals voted for in the Commission of Fisheries seem to me extremely positive and worth highlighting. Especially at a time when we are discussing the POP IV operational plan for the coming year, since the proposals are accentuated here. The Commission's proposal accentuates the protection of young fish, of fishing resources, of links with fishermen. Above all, I dislike the idea that controls alone should be carried out in order to find out what sanctions we impose and what violations the Commission detects rather than to show fishermen how to act, concentrating on anyone who depends on fishing and not just imposing rules and regulations. I reject the idea that fishermen are all predators or destroyers of the environment.
Finally, I would like to challenge the Commission to try and put into practice a satellite system to control Community waters.
Mr President, I want to refer to the issue of salmon prices and thank Parliament for its solidarity on this issue over the years. If we had received the same support from the Council of Ministers and the Commission we would have made progress.
We should not underestimate the seriousness of the situation. Visiting the peripheral regions of my own constituency which have traditionally depended on fishing, I have very little to offer them. The Community is asking that they reduce the fishing effort, their tonnage of boats and their intake. We are threatening their state of stocks which is going to force us to reduce the turnover of the fishing communities.
We have only one alternative to offer them, namely fish farming. Politically it was not very popular in the past but the fishing communities throughout the European Union are beginning to recognize that there are possibilities and that it can be achieved without damage to our environment and it can help to save coastal communities. This effort is being sat upon by a gigantic Norwegian effort - which has obviously been subsidized over the years - that will not allow the flagship of fish-farming activities which is salmon farming to get off the ground.
I would like to thank Mrs Bonino. I recognize that even though it is a Friday morning it was on Friday mornings in this Parliament that we eventually brought this problem to the attention of the Commission. She has begun to take action and I appreciate that very much.
Following on from Mr Macartney's point, in Killybegs in the north-west of Ireland when people complain about the common fisheries policy - and I try to defend the Community - I am told the Norwegians are surviving all right. I just wanted to emphasize that point.
Mr President, on the matter of the technical fisheries measures, I would first of all like to thank the rapporteur Mr Gallagher for his excellent work. The proposal for a regulation which is currently being considered represents a continuation of this communication from the Commission on the implementation of technical measures under the common fisheries policy.
I would like to add a few comments to this general discussion. The Commission's aims are praiseworthy and the measures essential. But I believe that the current lack of selectivity is not attributable to the small mesh of presentday nets, but to the increasingly frequent use of illegal nets by Community fishermen, which cannot be prevented because of a lack of political will.
Can the Commission prove that juvenile fish are being caught with regulation-mesh nets? In view of the refusal of Member States to reduce their fleets, I fear that the Commission is attempting to achieve this indirectly via a pure Darwinian process of evolution. Many undertakings are trying to survive in these conditions and to do so are sometimes infringing the rules, often with impunity, with the knowledge of the Member States in charge of control measures and almost always with the knowledge of the Commission. I should therefore also like to commend Mrs McKenna's work in her report on monitoring.
With this scenario, what is an undertaking to think, and how is it to act, if it complies scrupulously with the technical measures, which will become stricter, but has to compete with others who do not? What is the use of complying with technical measures if the whole sector knows that a breach of the rules is not penalized and that this is the true cause of the capture of juvenile fish?
I do not wish to sound apocalyptic, or demagogic. I am in favour of maintaining resources, among other reasons so that the sector can remain viable in the medium and long term. The technical measures are necessary, but if we tighten them when we are incapable of securing compliance with existing ones, we shall be seriously impairing the competitiveness of those operating legally, and complying, whilst favouring those who fail to comply, a result which is, of course, hardly encouraging for the conservation of resources.
I am going to invite Mr McMahon to speak, and I apologize to him because he should have had the floor before Mr Imaz. This omission was not caused by my personal liking for and friendship with Mr Imaz, which ranks equally with my friendship with you. After this apology, therefore, you have the floor for two minutes.
Mr President, this is a very long-running issue. It has been going on for about ten years now. Member after Member has raised this issue. It is about the third or fourth debate we have had. We have had hearings in the Committee on Fisheries. We even invited the Norwegians. We have had them along on two occasions. We have had slide presentation shows, we have had the opposing sides: from Norway, in one corner, and the Irish and the Scots in another corner. They have all given us the evidence and we have listened to the debate, but still the problem goes on.
It goes on because there is a lack of will in the Commission and there is a lack of will in the Council of Ministers. The holy trinity, Sir Leon Brittan, Mr Michael Forsyth and Mr Raymond Robertson - who is the Scottish Office Minister for Fishing - are the people who are in a position to try and do something about it.
We know that Sir Leon has tremendous problems at the moment because half his own Cabinet are not interested in Europe, or anything European, at all, so he has to defend the European corner. He has to divert his attention from his work as the Trade Commissioner to guard his back against the Euro-sceptics in the United Kingdom Cabinet. He cannot do his job properly when Euro MPs from Ireland, Scotland and elsewhere go to him to try and get some action for salmon. That is where the problem lies - the problem lies with the Commission, in the External Trade Directorate and with the Council of Ministers.
Last month at the recent Council of Ministers meeting it was left to the Irish presidency to raise the issue. But they did not really ask the Fisheries Council to do anything. They had a discussion about it but they did not ask for action.
We are asking for action here today. We are asking for a realistic minimum price and quantitative restrictions. Nothing else will satisfy the salmon farmers in Scotland and Ireland.
(Applause )
Mr President, I agree with most of what has been said. I will not talk about fishing as such, but there are three general points that I think all the European Union institutions ought to address.
Firstly, Mr d'Aboville's report spells out very clearly that we have yet another agreement which has been signed and the payments made before this Parliament discussed it. This must stop.
Secondly, why do we always have to debate this on Fridays? This has been raised several times. Politically, fishing is one of the most important issues for our Member States, it arouses tremendous passions, tremendous disputes but we always consign it to Friday. Surely that is a question the Conference of Presidents could address and deal with fairly.
Thirdly, I agree with the comment already made about this being too diverse a joint debate. Surely the Commissioner should be present to answer the questions which have been raised. Perhaps this is linked with the previous point. So all three institutions need to address this whole problem of fishing. I support all the reports incidentally.
It could be said that the question which Mr Gallagher has addressed in his report is a very old one. The Commission is already in the process of taking action in this area, and that is a good thing. It does indeed mean that Parliament can be involved, and what we need in this sector is less bureaucracy and more simplification. That is also what the Council of Ministers wishes to see. We should like to help to solve the problem of by-catches which die and are discarded. We should like to help determine and develop new catching methods. We should like to help protect fish stocks and limit the areas for fisheries. But this can only be done in cooperation with the fishermen and through sets of regional agreements. We must take care not to create a top-down bureaucracy in Brussels, rather than something which is created upwards from the last true hunters, namely fishermen. And one final word from Scandinavia: it is painful to see how we are cutting back our fleet in Denmark, while the other Member States are failing to do the same.
Mr President, ladies and gentlemen, first I should like to thank Mrs McKenna for a report which is both to the point and comprehensive. It contains a number of comments and conclusions which the Commission fully endorses.
The report calls attention to the difficulty of achieving a satisfactory level of monitoring of fishing capacity in the Union, and the urgent need to reduce that capacity. The Commission freely admits that the level of monitoring within the Community is still insufficient and that urgent steps should be taken to improve it - steps which are desperately needed and long overdue. The Commission, for its part, means to play its part in bringing about an overall improvement.
Nevertheless, I should like to draw Parliament's attention to the limited powers the Commission has in this area. I must inform Parliament, then, that the Council will certainly not accept some of the bolder proposals in its report: the harmonization of penalties for similar infringements in the form of the suspension of financial aid, in the event that quotas are exceeded, and the reinforcement of the powers of the Community Fisheries Inspectorate.
I shall take this opportunity to recapitulate the main elements of the Commission's approach to this matter. Rigorous and in-depth verification of the application of Community legislation by the Member States - which is what monitoring means - and the presentation of detailed reports on monitoring levels in the Member States, including special reports on specific questions - which is what transparency means.
Thirdly, encouraging closer cooperation between the Member States in the area of monitoring. In this connection, I can inform Parliament that a first package of measures was adopted at the meeting of Directors-General and those responsible for the inspectorates in Dublin in September, and that this package was adopted by the Fisheries Council on 14 October this year.
Next, there is the question of granting Community financial aid in a way which allows genuine improvements to be made to the national inspectorates, so that the costs of monitoring can be spread more fairly. Finally, the guarantee of comprehensive implementation of the provisions of the 'Control Regulation' , that is to say Regulation (EEC) No 2847/93 on satellite tracking and the recording of catches.
To summarize, Mr President, I would like Parliament to know that the Commission will carefully study the recommendations made in this report.
As for the proposal for a fourth amendment to the Council Regulation bearing No 3699/93, regulating structural assistance in the fisheries sector, it proposes the introduction of three amendments. The first would make Community co-financing available for activities to promote protected geographical indications and designations of origin. The second makes reference to Article 7 of the Regulation on common organization of the markets in fishery products. And the third confirms that the conversion rate for the ECU is in fact the budgetary rate, the budgetary ECU, in accordance with the wish expressed by the Council on 21 December 1993.
None of these amendments has any financial impact either on the Community budget or on the structural appropriation allocated to each Member State. The first amendment alone represents a qualitative change; the other two are mere technical updates of the Regulation, with no practical repercussions. I feel sure that the European Parliament will give its support to the Commission, as it is invited to do by the report which is the subject of the present debate, and I take this opportunity to thank the rapporteur, Mr Kindermann.
With regard to Mr d'Aboville's report, the Commission would first like to thank the honourable Member for his excellent report on the new fishing conditions for the Community tuna fleet in Seychelles waters, which are applicable for three years, until January 1999. The Commission considers that, technically, these new conditions are such as to ensure even more effective implementation of the agreement, pursuant to the fundamental principles of conservation of resources. In this context, you will not be unaware that the Community is to be involved as a full member in the work of the Indian Ocean Tuna Commission (IOTC), whose inaugural meeting is to be held in Rome next December. The policy which will be pursued by the Community delegation within this new international organization, will be directed, precisely as suggested in your report, towards improving knowledge and management of local tuna stocks, in compliance with the applicable basic principles agreed under international law.
With regard to the amendments, the Commission rejects Amendments Nos 2 and 6, because they run counter to established thinking regarding the nature of fisheries agreements and prejudice the Commission's negotiating powers. It accepts the other amendments in substance but not as to form, emphasizing, however, that, first, the Commission is already supplying Parliament with regular information on the status of implementation of the fisheries agreements, in the form of statements and reports to the Committee on Fisheries.
Secondly, the principle of conservation of stocks is a matter of the law of the sea, which the Community has signed and which is already enshrined in all the framework agreements on fisheries, in particular that with the Seychelles. Thirdly, the Community has already ratified the constitution of the IOTC, whose jurisdiction, as I said earlier, is specifically the scientific monitoring and management of regional tuna stocks. As for the role of Parliament in the budgetary implementation of the fisheries agreements, I should like to remind the House that the three institutions concerned are currently finalizing a code of conduct on the budgetary procedure for the fisheries agreements, which is intended to improve the organization of relations between the Commission and Parliament.
The Commission's report on the implementation of technical measures in the common fisheries policy represents an in-depth analysis of the utility of the measures implemented since 1986 to protect young fish in Community waters. The Commission notes that the Gallagher report generally coincides with the conclusions of the Commission's report, both as regards the general overview of the problems and as regards the possible options. This proves that the ideas proposed by the Commission to improve the status of our fishery resources are along the right lines and encourage us to push ahead with these initiatives.
As you know, the Commission has already presented a proposal for a new Regulation on technical conservation measures, which will replace the Regulation in force since 1986. In this proposal, which was presented in June and will be discussed in detail during the coming months, the Commission has adopted most of the suggestions and ideas contained in its own report and in Parliament's. I hope that this general agreement will also result in the Commission and Parliament adopting a common position on this proposal.
Regarding the problem of the crisis in the salmon sector, the Commission would first like to emphasize that the decline seen over the last few years has affected not only the selling price of salmon but also the unit product cost. In this context, price stability could not mean that prices must increase, or that they must remain at the same level. They are of course falling, and the size of the market has increased considerably over the same period. On the other hand, we do not know - nor shall we be able to know before the current inquiries have been concluded - whether Norwegian salmon prices have fallen more rapidly than the unit costs, to the extent that a substantial percentage of total sales are taking place below production cost, causing distortion within the meaning of the Regulation on unfair competition. Nor do we know whether these selling prices on our markets have been made possible by State aid, such as rightly to give rise to compensation schemes.
Many assertions and allegations can be made, and there are indeed special cases. What we lack, and indeed what everyone lacks, is an overall picture of the situation. As you know, the market has been the subject of heated debate for some years, resulting in a great deal of sound and fury but very little light. Now, once again, we face the same situation.
The Commission has taken the opportunity offered to it by the two complaints from Scottish and Shetland producers to conduct in-depth inquiries into the state of the market, especially with a view to clarifying whether or not dumping and compensatory aid have taken place and to determine both the nature and scale of the damage caused. It is not true that the Commission is doing nothing - quite the reverse, it is hard at work on these files. It is essential that action should be taken on a sound factual basis, otherwise it would fail to achieve its objective, as has been demonstrated by the floor-price rules.
We are of course continuing to monitor market trends, and in this respect it should be noted that the information available is less copious than it should be, and than it will be when inquiries are concluded. Unfortunately, many Member States are being slow to respond to our request for information. Even so, we can say that the price has remained stable to date, making due allowance for customary seasonal factors. We have certainly found no indications of a sudden downward trend like that recorded during the fourth quarter of last year.
Mr President, this reply which the Commission has given on automatic pilot does not answer the question which I put orally. Can the Commission at least tell me when it will be answering this question?
Mr President. I thank the Commissioner for her reply but I would like further elaboration on the last point she made about lack of information from Member States. Firstly, is the United Kingdom one of the Member States which has failed to provide the information she is looking for? Secondly, she has not really said whether the Commission will move for minimum import prices, which is what the resolution calls for.
Thank you, Mr Macartney.
Mrs Cresson, do you wish to respond to the comments made by Mrs Izquierdo and Mr Macartney?
Mr President, I should like to answer the question regarding the information supplied by the United Kingdom. That Member State has supplied information on salmon, but this is virtually the only information we have.
As far as minimum prices are concerned, the Commission believes that such provision is unjustified since prices are currently stable.
Thank you, Mrs Cresson. Mrs Izquierdo, you must realize that we cannot enter into a debate, and I believe Mrs Cresson has not yet finished.
Mr President, I did not answer the first question, but I can say that we are discussing this matter with the Council.
Mrs Izquierdo, do you insist? Mrs Cresson has just answered you, but you have the floor if you wish. When in the Chair I shall never deny your right to speak.
Mr President, I request that the minutes be checked, since clearly you have not been listening to the discussion. You will see from the minutes what my question is, and I therefore ask you to review your response, since it does not answer anything.
Let us hope that you can be given a written answer when the Minutes have been checked.
The debate is closed.
We shall now proceed to the vote.
Kindermann report (A4-0306/96)
(Parliament adopted the legislative resolution)
Despite having chosen to vote for the report in this instance, this does not mean that we have a positive attitude towards routine support for producer organisations. The industry and different types of producer associations should normally be able to manage without subsidies.
d'Aboville report
Even though we are going to vote for the report we would like to declare our scepticism as regards the large-scale purchase of fish quotas by the EU. The costs of purchasing fish quotas are of the order of ECU 300 million. We believe it to be expensive and inappropriate to continue in this way to subsidise a fishing fleet which should instead be growing smaller.
There is also reason to believe that trade relations with regard to fishing with the countries concerned, particularly in Africa and the Indian Ocean, could be conducted under conditions more advantageous to those countries. More 'joint venture' solutions could provide more jobs, more processing and bigger fishing fleets for these third countries.
Gallagher report
Each time there is a discussion about measures to ensure the long-term and sustainable preservation of fish stocks there are immediately calls for allowances, compensation and aid. This has also happened this time. The laws of ecology, however, impose limits to which we must be prepared to pay heed even without subsidies. The proposals to insert mentions of socio-economic considerations, among other things, are correct in the broader context but in this connection they give the wrong signals.
Salmon resolution
Mr President, I represent Greater Manchester East and some of my major interests in Parliament have been on research policy and arms conversion on which I have done two reports, all of which seems a long way away from the crisis in the salmon industry.
But sometime ago I was contacted by a company in my constituency that is actually in the defence sector and trying to move away from the defence sector to invest in new civilian high technologies. One of the things they were using was radar technology to treat diseases of salmon eyes in salmon farms, which apparently is a major problem. Because of the sudden dumping on to the market of Norwegian salmon the promised development money for that project was withdrawn. So we have a situation which does not just affect people in Scotland and in Ireland, it affects the whole of Europe. It affects the development of new technologies; it affects the commercialization of new technologies; it affects jobs. I am therefore supporting this resolution and it is very appropriate that Mrs Cresson was here to reply to that question in a way that she did not probably appreciate at the beginning.
We largely sympathise with the resolution. There is every reason to pay heed to the increase in Norwegian salmon exports because Norway provides comprehensive support to its salmon farmers in the form of subsidised transport, subsidised loans, reduced social contributions and even debt remission and compensation for losses. In this connection we would like to point out that Swedish fish farmers are also harmed by cheap Norwegian salmon. Nevertheless, we believe that the investigation now being carried out by the Commission must be completed before different types of measures can begin to be discussed. We have therefore decided to abstain.
McKenna report
Our support for the McKenna report and therefore the call on the Council to adopt a fourth multi-annual guidance programme should not be interpreted as meaning that we support all parts of the proposal made by the Commission. Cuts in Member States' fishing fleets must be related to the fish resources safeguarded. For Sweden, taking the Lassen report into account among other things, there are insufficient ecological grounds for large parts of the Commission's roughly prepared proposal as regards fishing in the Baltic.
European rural policy
The next item is the report (A4-0301/96) by Mr Hyland, on behalf of the Committee on Agriculture and
Rural Development, on European rural policy and on the creation of a European Rural Charter.
Mr President, may I commence by putting on record my appreciation of the many Members who participated in the preparation of the report which deals with a broad and new area of EU policy. I gave an undertaking to reflect to the greatest extent the views of Members in the Committee on Agriculture and Rural Development and other committees and also the views of interested organizations and people who are keen to see the emergence of a planned and new integrated approach to the rural problem. The report, I hope, is a faithful reflection of that consensus. I also wish to put on record my appreciation of the interest taken by Commissioner Fischler and his officials.
All Member States are experiencing great difficulty in dealing with the problem of rural decline and the broader socio-economic problem of urban/rural imbalance. The report takes into consideration the diversity of these problems in different countries and the need for a flexible application of any new initiative. I have, however, prioritized the relevance of agriculture and family farming to the rural economy and, while agriculture alone is not sufficient to maintain a viable and living rural community, it is, I believe, the economic hub around which other economic activities evolve.
While I did not see it within my brief, it was inevitable that Members would refer to the common agricultural policy and references in this regard do not purport to represent a final position in this important policy area which will, no doubt be the subject of ongoing debate on the basis of the Commission discussion paper.
At a time when job creation is very high on Parliament's agenda, it behoves those of us entrusted with responsibility in the agricultural area to bring forward proposals to maximize the potential of our entire land resource for the purpose of stabilizing existing rural structures and creating new areas of employment, including work for those not directly involved in farming. I believe the report identifies these areas, commencing with the primary function of reducing food and creating employment through the added-value process in the food sector. But, as I have already said, it is also recognized that agriculture alone will not maintain the viability of these areas.
The report also deals with the utilization of the Community's human resources and the willingness of rural dwellers, given the opportunity, carefully to plan programmes to become involved in the work of rural development. I am of the view that it requires an integrated approach, including the EU national and regional governments working in tandem with local communities, to maximize the full potential of our land and human resources. I attach importance to the village/ town infrastructure and the necessity to maintain essential community services and would point out that the provision and upgrading of these services cannot always be evaluated in pure economic terms but must take into consideration their broader social dimension or problems associated with unplanned and over-expanding urban communities.
The report deals with the importance and potential of the rural environment and the role of rural dwellers in keeping it intact for future generations. It also identifies its economic potential to create employment in areas like rural tourism and also its significance as a sustainable base for our European culture and traditions. It also addresses the challenge of providing alternative fuel resources which is a land-based enterprise, and also the importance of adjusting the SMEs to meet local needs and in particular initiatives such as the LEADER programme.
Planned forestry is also identified as a sustainable enterprise, giving both an economic return to farmers and employment opportunities to rural dwellers. The report deals with the social requirements of rural living and the need to provide adequate schools, postal and telecommunications services and also adequate road infrastructure. Special reference is made to the role of women in rural society and the need to provide the social conditions necessary to support women who work outside the home and those women engaged in agriculture and other rural enterprises.
The decline of rural communities is often attributed to advances in technology and, while this claim may to some extent be true, I believe that the advent of advanced new communication technology, like Internet, can now be used to reverse that cycle and create new jobs in the rural areas throughout the Community.
In conclusion, the report makes the case for a new coordinated approach to sustainable rural policy which puts people at the centre of the development process and calls for the establishment of a new fund specially designated for the new programme which keeps the rural areas of the European Union central to the broader economic and social objectives of this Parliament and its institutions.
Mr President, ladies and gentlemen, as the draftsman of the opinion for the Committee on Culture, Youth, Education and the Media, I must thank Mr Hyland for having incorporated into his report the conclusions unanimously adopted by our Committee. The principle of a European Rural Charter, providing a global framework for Community action in this field, is of course something we can all support.
After all, let me remind you, from the start of the Common Agricultural Policy in 1961 until 1975, Europe lost a farmer every minute. Speaking in 1995, the Commissioner for Agriculture, Mr Fischler, told the European Parliament's Committee on Agriculture that another three million European farmers would disappear between 1995 and the year 2000. In other words, we would be losing seven farmers every eight minutes for five years.
This trend poses serious problems at every level: economic problems, obviously, but also, as honourable Members have emphasized, social problems, to which I would add cultural problems, in terms of civilization being at stake. After all, throughout European history and even until after the First World War, the countryside was the basis of our organized society and the foundation of our culture in every sense, in conjunction and symbiosis, over the centuries, with what was going on in the towns. The cities, then, were in symbiosis with the countryside, and it is to that that European civilization owes its very special character.
This equilibrium, as has been said, has been destroyed. So we need to be creative and imaginative. In terms of cultural policy, it is important to develop an interest in local history in the rural areas - an interest which, happily, is indeed developing - in order to valorize those popular traditions which are key elements for rural tourism. That tourism is necessary in order to sustain rural employment, ensure the survival of the countryside as a whole and preserve the overall balance of society. In other words, we need to reinvent the symbiosis that formerly existed between the urban and rural worlds.
With regard to youth, it is important to note that the problem of the rural exodus is also the problem of the ageing of the farming population. There is a need, then, to institute an active policy for responding to the specific problems of education and training in rural areas. No-one would sacrifice his children's education - just how important that is today is well known. We need to create employment for young people based on activities associated with farming, yes, but also with the countryside in general. In this context, bold innovations are possible, associated with the ecological concerns of our fellow citizens.
Farming has developed around mutual institutions and cooperatives which in turn have allowed development to take place not only in terms of agricultural production but also in terms of improving the quality of life of families in the farming sector. It is necessary that bodies such as the agricultural mutual insurance system, the farmers' banks and insurance companies, the training establishments and the rural social clubs should be involved in this rural policy. They have a tradition, they have much to teach us, and we have everything to gain from working with them in this area.
Mr President, ladies and gentlemen, the rural world is in a precarious state, in open decline. It is suffering from the pressure of modern times and urban contagion. I am therefore delighted to see this Parliament concerning itself with the creation of a framework for rural living, enabling the Commission to put forward a social and economic model which can be used to tackle an urgent problem in time and on a rational basis.
The Rural Charter will be this Parliament's contribution to the Conference on Rural Europe to be held in Ireland in early November. We must therefore express satisfaction, and congratulate the rapporteur, Mr Hyland, on his excellent work, in terms of its approach and content and also its incorporation of other opinions, in this case that of the Committee on Regional Policy.
Rural areas have to be viewed from three standpoints: sociological, as a world to be promoted and developed, ecological, as a space to be put in order and protected, and cultural, as the home of the principles and traditions which have given rise to collective awareness. Hence the question of rural areas comes within the scope of both land-use planning and economic recovery, via a process of redevelopment and economic diversification.
The European Rural Charter put forward for consideration by this Chamber represents a strategy for restoring balance within Europe, by promoting the maintenance of rural culture in the European Union; it is also an instrument for spatial planning and the coordination of all Community policies which affect the rural community. An exercise such as this, focused on rural areas, has to be integrated into a global view which can be used to balance priority options in the duality of rural/periphery/isolation versus urban/central/congestion. Isolation and lack of basic services such as health and education are characteristic features; maintaining the environment, preventing the costs of desertification, preserving the spatial balance, i.e. social viability, provide sufficient reason for the retention of economic activity and population in rural areas. This approach is reinforced by broader considerations of economic and social cohesion, equality of opportunity and equality of access to services and infrastructures.
This is the line taken by the Committee on Regional Policy in its contribution to the Rural Charter, for although there is a shortage of basic services such as health and education in rural areas, it cannot be tackled separately in each and every part of the rural world. The development of medium-sized urban centres encourages the necessary decentralization of economic activity and services and also brings fresh life to nearby rural areas and promotes local self-sufficiency, thus enhancing the quality of life in rural communities and reducing problems of congestion in the cities.
The potential role of medium-sized towns, serving as regional centres, deserves special attention. I consider it essential for the future of rural areas that Member States should initiate, with Union financing, schemes for cooperation between municipalities to form such medium-sized centres which will provide services and infrastructures on a joint basis.
I ask you to vote for this European Rural Charter, which views rural areas as an opportunity in face of the increasing difficulties of conurbations, and sets the broad outlines enabling the Commission to propose the necessary measures for a policy to develop rural communities and keep them viable.
Mr President, I should like to start by thanking Mr Hyland for his work on this report. It is of vital importance to the people I represent and to so many people throughout the European Union. This recognition of the specific problems and the needs of rural areas is, I hope, the first stage in a fundamental overhaul in the structure and nature of the financial assistance they receive.
For far too long we have directed resources towards the development of an agricultural industry, the benefits of which have been limited in the larger rural community. The continued reform of the CAP will release funds which should be utilized to transform the common agricultural policy into a common rural policy in which agriculture will continue to play a vital role but whose main objective should be to ensure the economic and social well-being of rural communities.
While such communities share a number of common characteristics, we must be careful in the creation of a common rural policy that we also recognize the diversity, strengths and weaknesses which exist throughout the Union. Our aim should be to provide a framework within which the local partners can identify their priorities and participate in shaping programmes to ensure that they bring maximum benefit. By supporting this report we can add our voice to the call for a rural development policy, but the policy will only be successful if we listen to the voice of all our rural communities.
Mr President, ladies and gentlemen, first of all let me give very warm thanks to the rapporteur. On the Hyland report I may say the following: the development of rural areas is only possible, in my view, if we have a competitive agriculture. That is true EU-wide. The rural areas must not degenerate into a museum of folklore.
When future developments are discussed in Cork in Ireland in early November it will have to be established from the outset that rural areas are not just of residual value. In Germany 80 % of the entire country is rural. Half of all the inhabitants live in rural areas, but only 20 % of them can find jobs there; all the others are commuters. The figures are very similar in all the EU countries. Rural areas tend to be regarded as an important functional and services resource for over-strained urban centres. Such a view does not, however, form an adequate basis for a programme of rural development and does not generally help stabilize rural employment markets. There is no getting away from the fact that the remote rural areas in the EU are deprived areas in terms of employment. In times of shortage of funds, little can be done to change this through the classical form of regional policy.
Doubts have also been expressed as to its effectiveness. For the remote rural areas it is therefore urgently necessary to consider alternative ways of providing real prospects for people with little chance of gaining a foothold on the standardized labour market in the medium and long term. To place ones hopes solely in Commission Green and White Papers is, in my view, not enough. We have enough papers in Europe. Some hope can, however, be derived from the new accent placed on the concept of independent regional development, which has meanwhile also found its way into European policy-making.
The development concept of independent regional development is aimed at protecting employment in rural areas on the basis of own initiatives. Its objective is to integrate people in the world of work and to improve their chances of obtaining their own income independently of state transfers. State aids can only serve as start-up finance! That is why the aim of independent regional development remains to identify fields of activity by the creative use of local resources. This should produce an employment market that is predominantly regionally based and draws on knowledge of the situation of the people, the land and the region. Unconventional small-scale initiatives and small projects can be particularly useful here; I think that new technology also offers new opportunities for rural areas. The crucial question is this: what specifically regional demand actually exists, what specific fields of activity can be established in rural areas, how can these fields of activity be commercialized? The entrepreneurial principle should continue to apply wherever possible.
Mr President, may I congratulate Mr Hyland on his good work on developing a Rural Charter. Agricultural policy is no longer really enough to ensure the development of rural areas: a broad and manysided rural policy is needed. The premise should be respect for the individual identity and cultural richness of the various areas.
Finland is one of the most rural countries in Europe. We therefore have a particular need for a rural policy. One of the principal requirements for a living countryside and employment in Finland is sustainable exploitation of its forests. In Finland, a rural programme was adopted in 1991 which is comprehensive and progressive. The problem is the lack of resources with which to carry it out.
The living conditions of the residents of rural areas must be improved in such a way that people can make a living in their home region and live a full life there. The countryside should not be transformed into sparsely populated reservations. Agriculture must be adapted to meet the needs of the markets, albeit taking care that old livelihoods are not destroyed before new ones get off the ground. Both European Union and national support should be used to develop know-how, entrepreneurial activity and infrastructure. Particular attention should be devoted to putting rural women's manifold creativity and skills to use in producing high-quality products, creating experiences for tourists and providing other services. The new subcontractors' networks and quality chains will help to diversify rural employment and promote small enterprise. As we prepare for enlargement to the East, it is important to safeguard the opportunities for development of the peripheral areas of the present European Union and secure understanding for the special problems of sparsely populated northern regions.
Mr President, ladies and gentlemen, what kind of rural areas do we need in Europe?
Mr Hyland's proposal for a European Rural Charter is a strategy paper for a future European policy of sustainable development. Rural decline is continuing in the European Union, especially in the so-called remote regions such as those of southern Europe and the mountain and highland areas. Yet the handicaps suffered by the rural areas can become trump cards, with integrated farming, which is particularly synonymous with employment, in close conjunction with the environment, social interaction, the countryside, green tourism and woodland - all recognized today as functions of rural areas.
This Charter asks the Commission to remove the constraints on rural areas and to exploit their potential on the basis of a very simple idea: bringing them to life. Between the world market and the food needs of Europe's citizens, it is essential to retain balanced, productive rural areas which will give farmers the dignity they deserve. This is the price to be paid to ensure that rural living today recovers its full meaning.
If it is not to be put on one side, this policy needs to be supported, and I ask you, ladies and gentlemen, to use your joint efforts to ensure that these proposals really are implemented through planned activities. A consensus has been reached within the Committee on Agriculture and Rural Development, focusing on Mr Hyland, and I congratulate him on it.
To ensure that this solidarity does take effect, my group, the European Radical Alliance, will be voting in favour of this report.
Mr President, I too support the excellent Hyland report. I am reminded that some time ago I visited a Member State embassy in Tokyo. An official there said to me that my rural region did not need any inward investment as everybody there is a rich farmer. I very quickly persuaded him otherwise. He could hardly be more wrong because we qualify for Objective 5(b) aid. In fact, The Guardian newspaper in Britain last week showed how one European citizen in four, living in rural areas, is in fact living in poverty. This particularly applies to young people, pensioners and women who often face social and economic exclusion. Yet, there are good ideas.
Only last week I launched a brilliant LEADER II project in a small place called Swanton Morley where all levels of the public and private sectors have come together to benefit the hard-pressed village. We need more grassroots action like that, with European Union backing. That is why a coherent, strategic approach must go way beyond agriculture. It must recognize the rapid, demographic, sociological and technological changes that are taking place. It must involve communities in partnerships.
That is why I welcome the Hyland report - although it is not without flaws - as amended in committee. I hope that it will be a useful prod for participants at the forthcoming conference, to help bring about the real fundamental changes we need to reform European rural policies.
Mr President, I would like to thank Mr Hyland for his report. The text before us is a very worthwhile contribution to the future development of rural areas. It was adopted unanimously by our Committee on Agriculture and Rural Development and it provides us with a very useful argument in favour of economic and social development. The resolution rightly identifies the need to develop job opportunities outside agriculture in rural areas. I fully agree with this objective which will help prevent some of the overcrowding and environmental problems associated with big cities.
New employment from the enlargement or encouragement of existing small enterprises and the attraction of new industries and services to rural areas is the first priority of rural policy. The production of high-quality regional products, and food products in particular, is essential if many of our rural areas are to be saved from depopulation. Whatever the cost of developing the economies of rural areas, it will cost a great deal more in the long-term if we do not provide for the balanced development of both town and countryside.
The reference in the draft Rural Charter to a fresh reform of the Common Agricultural Policy is something that causes me some concern. We had a fundamental reform of the CAP in 1992. Given the current crisis in the beef industry, it would be better to avoid further reforms at least until we have mastered the present crisis. Without longterm guarantees I am not sure it is sensible to talk, as the proposal does, of further adapting agriculture to the marketplace because this usually means lower prices and increased costs for the people in rural areas. I look forward to a paper from the Commission with concrete proposals to give effect to many of the very useful ideas put forward in the proposed charter.
I want to congratulate my colleague, Mr Hyland, for the work he has put into this report and to say to him that I strongly support it.
Mr President, I wish to congratulate Mr Hyland on his report and say that it is good that the Committee on Agriculture and Rural Development has taken the initiative in pushing this Charter through Parliament.
Clearly the countryside is not a museum: there are living communities there which provide a great deal of wealth and services for every one of our European citizens. We must look to the future and cherish the distinctiveness of rural areas. We must avoid the twin dangers of suburbanization and depopulation. Above all, that means giving jobs and hope to young people. For example, there should be opportunities for young farmers, modern, light industrial estates on the edge of market towns, easy access to the information superhighway, sensitive development of tourism and recreation and new non-food uses for our skilled agricultural workforce.
I welcome this Charter. I believe that the golden age of Europe's rural areas lies in the future not in the past.
Mr President, ladies and gentlemen, the Commission congratulates Mr Hyland on his excellent report. It also welcomes the great deal of thought given by the European Parliament to the European Rural Development Policy. Those efforts, and the draft report we are debating today, are extremely timely because they will help to send a number of signals to the conference on rural development to be held in Cork from 7 to 9 November this year. That conference will provide an opportunity for further reflection, on the basis of the results obtained, and allow guidelines to be established for the future of the Union's rural development policy.
Regarding the motion for a resolution, the Commission agrees in essence with what has been said, especially regarding the need to take account, in applying the rural development policy, of all the constituents of economic and social life in the rural areas. This rural policy will not be just another aspect of regional policy, because it is designed to cover all rural areas of the European Union, rather than being confined to the least favoured regions or those undergoing structural adaptation. It is, then, a total policy, the need for which has resulted in rural development being adopted as the political priority in the Treaty on European Union.
This political recognition at the highest level is, without a doubt, a solid basis for reinforcing the Community's rural development policy and facing up to the challenges that await us.
The Commission shares Mr Hyland's view regarding the need for integrated development of the rural areas in order to give them impetus. That is one of the main lines set out in the strategy document presented by the Commission in Madrid in December 1995, whereby rural development was to be oriented towards both farming and non-farming activities, via a policy of active diversification and the development of a multi-sectoral policy.
As the Hyland report emphasizes, this multi-sectoral policy integrating various approaches - economic, agricultural, social and environmental - is the best means of responding to the diverse needs of the rural areas, highlighting their strengths and combating their structural problems such as the ageing of the population, the decline of some activities and the relocation of industries.
The report emphasizes a number of urgent problems which the rural world has to confront, and makes constructive suggestions. I am thinking especially of the priority given to employment, equality of opportunity, improvement in the quality of agricultural produce, environmental protection and the development of infrastructures and services.
The rural development policy endeavours to deal with these problems, and the political priorities it has adopted correspond to the problems and challenges so well expressed in the Hyland report. In this respect, the problem of employment, or rather the problem of unemployment, which is very far from bypassing the rural areas, is the main focus of our concerns and is one of the priority objectives of the structural interventions. The same applies to the preservation of the environment and protection of natural resources, areas which account for a substantial proportion of the appropriations earmarked for the rural development policy.
In fact, the promotion of the development of the rural areas is a priority of the Union, not only for economic and social reasons but also for the protection of the environment. The general effect of the rural exodus is excessive urbanization, with all the adverse social consequences and additional costs that involves, for both the rural and the urban areas. It is therefore incumbent upon all of us - as the Commission is well aware - to do what we can to ensure that the diversity and beauty of Europe's landscapes and its heritage should be preserved for future generations.
The rapporteur rightly raises, in his proposal, the problem of defining rural areas. The very diversity of the rural world makes this a very difficult thing to do on the basis of a simple, representative criterion. In reality, there is no such thing as a typical, representative rural area. The Commission shares Mr Hyland's opinion that the population density parameter alone takes insufficient account of the diversity of the Union's rural areas. That is why we are continuing with our work, and that is why we shall ensure that the definition we are going to propose encompasses parameters other than population density, taking account of the diversity of situations in rural areas, as of course the motion for a resolution proposes.
Finally, we were most interested to note the proposal that a Rural Development Fund should be created, making it possible to finance all the schemes undertaken within the framework of integrated rural development, and designed to bring efficiency, flexibility, transparency and simplicity to the administration of Community aid to the rural world. This is one topic which will certainly be debated in Cork in a few days' time.
Thank you, Mrs Cresson.
The debate is closed.
We shall now proceed to the vote.
(Parliament adopted the resolution)
Goods from the processing of agricultural products
The next item is the report (A4-0264/96) by Mr Gillis, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council Regulation (COM(96)0049 - C4-0156/96-96/0039(CNS)) amending Council Regulation (EC) No 3448/93 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products.
Mr President, the proposal for a Council regulation aims at modifying Regulation 3448/93 defining the EU trade regime for non-Annex 2 products, that is, products which result from the manufacture of foodstuffs from the primary processing industries. These products, given their dual nature, agricultural and industrial, on the import side are submitted to both an industrial protection and an agricultural protection. The agricultural protection compensates for the difference between the EU and the world market price of the agricultural raw materials used in their manufacture.
Following the entry into force of the agreements resulting from the Uruguay Round of multinational negotiations, the Community negotiated various GATT agreements, including the agreement on agriculture. The agreements changed the method of determining import duties on certain goods. They also provide the option of imposing additional duties on other goods. They impose a degree of discipline on the granting of refunds for agricultural products not covered by Annex 2 of the Treaty.
The reasons for the need to modify the regulation are twofold. Firstly, EU agricultural protection has to be adapted following tarification into GATT/WTO. Therefore, certain changes have to be made to Regulation 3448 in order to delete the provisions which no longer apply. Secondly, it is necessary to add certain management rules to ensure compliance with commitments made on export refunds within GATT. As rapporteur, I have had extensive consultations with different representatives of the food industry. While I see no overall problem with this proposal following discussions with the people on the ground, I have incorporated an amendment which I feel may be advantageous.
As the Commission proposal stands, it provides for the introduction of a system of refund certificates. In my view, this is rather too rigid and imposes an unnecessary burden on industry. I have suggested, therefore, that we should make this optional. To provide for the possibility of refund certificates and to make it more flexible, I suggest this be decided under the management committee procedure set out in Article 16.
It can be argued that we do not need certificates at this time at all. However, it is impossible to predict what the prices evolution will be over the next three or four years and maybe even further. In the meantime, GATT ceilings for export refunds to be paid on processed products are being reduced each year and are becoming much more restrictive. It is essential that we have a simple mechanism in place to be sure our GATT commitments are respected. By putting the system in place now we are ensuring a much smoother path for the future.
I feel the modification I have made provides for the necessary flexibility which is missing from the Commission proposal and, with such an amendment, I have no problem in approving this proposal.
Mr President, I do not wish to add to what our rapporteur has said apart from thanking him and expressing the support of our group for his work in producing this report modifying the arrangements for complying with GATT. We support his proposal to reduce the additional bureaucratic processes required in adapting to the new system and thus ensuring compliance with GATT requirements.
Mr President, I should like to thank the Committee on Agriculture and Rural Development, and more especially Mr Gillis as its rapporteur, for the care taken with the proposal for a Regulation amending Regulation (EC) No 3448/93.
As noted in the report by the Committee on Agriculture and Rural Development, the essence of this proposal is to make technical modifications to the trade regime for processed agricultural goods not covered by Annex II of the Treaty. These modifications became necessary as a result of the tarification of import duties on agricultural products agreed at the multilateral negotiations of the Uruguay Round.
The amendment has already been studied at the Council, and by industry. In general terms, it has been approved, but one point has created a problem: this concerns the supporting measures for the granting of export refunds. On this matter, the Commission has adopted an approach similar to that previously adopted by the Council with regard to exports of agricultural products. The proposal, however, takes account of the fact that the non-Annex II goods, unlike agricultural products, are only subject to a commitment to the WTO in terms of total refunds grantable per year and not in terms of quantities of goods exported.
Two amendments have been tabled regarding this approach. The first amendment envisages the possible adoption of a refund certificate, in accordance with the management committee's procedure, at the point where it is felt to be really necessary. To evaluate the scope of this amendment, there are two comments I would like to make. First, it is important that measures supplementing those that exist at present should be adopted in good time to ensure that our commitments are genuinely respected. Secondly, in order for it to be possible for the granting of refunds to potential exporters of non-Annex II goods to be guaranteed, these new measures will have to be adopted before we are effectively confronted by the constraints arising from the agreements of the Uruguay Round.
The first amendment proposed by the European Parliament is not opposed to this. It also restates the Community's intention of ensuring compliance with its commitments. For this reason, the commission can accept this amendment. However, it is important that, as of now, the necessary measures should be drafted first to enable the Community to ensure compliance with its international commitments, and secondly to enable exporters to continue exporting with advance knowledge of the total refund to which they will be entitled if they so wish. The Commission, then, in order to guarantee compliance with the Community's commitments, entered into pursuant to Article 9 of the agriculture agreement concluded at the Uruguay Round, must be able to reduce the refund rates, or suspend the granting of refunds for as long as is strictly necessary. This is in any case already provided for in Article 8(3) of Regulation (EC) No 3448/93, as amended by the present proposal.
Regarding the second amendment, it must be recalled that Article 8(6), which it is proposed should be amended, defines the powers of the Commission in the event of the introduction of refund certificates by ensuring that this Regulation is consistent with the other Regulations previously adopted by the Council on the adaptation of the common agriculture policy and on the agriculture agreement concluded at the Uruguay Round of multilateral negotiations. This paragraph 6 will probably have to be adapted in order to take account of the modifications introduced by the first amendment. Nevertheless, the amendment proposed here oversimplifies the arrangements, which must be laid down by the management committee's procedure. It cannot therefore be accepted in its present form.
Thank you, Mrs Cresson.
The debate is closed.
We shall now proceed to the vote.
(Parliament adopted the legislative resolution)
We welcome the fact that the EU's agricultural protection is being modified in line with the GATT agreement. Any adjustment of the Common Agricultural Policy to bring it into line with GATT commitments is a step in the right direction, not least from the perspective of enlargement to the east. Ultimately, we are convinced that a far-reaching reform of the existing Common Agricultural Policy is inevitable if enlargement is to take place unhindered. In the future the CAP must take its place within a framework for measures which can be seen as environmentally friendly and as fostering rural development and are independent of direct production influence.
Olive oil
The next item is the oral question (B4-0977/96) by Mr Colino Salamanca, Mr Jacob, Mrs Fraga Estévez, Mrs Redondo Jiménez, Mr Filippi, Mr Campos, Mr Cunha, Mr Fantuzzi, Mr Jové Peres, Mr Arias Cañete and Mr Rosado Fernandes, on behalf of the Committee on Agriculture and Rural Development, to the Commission, on reform in the olive oil sector.
Mr President, Commissioner Fischler recently confirmed that measures had been proposed for a reform of the common organization of the olive oil market, which was currently being studied by the European Commission.
The size of the sector, with almost five million hectares of olive trees, producing some 1, 400, 000 tonnes of olive oil, its location in the southern part of the European Union, and more specifically in areas where no alternatives exist, its contribution in generating the only available jobs in many areas, the dominant position of the European Union on the world market, and a market situation offering good prospects of continued growth in oil consumption seem reason enough to have suggested to the Commissioner the advisability of adopting a procedure similar to that used for wine, the fruit and vegetable sector or certain continental products. This would have meant opening a debate in which appropriate options would have been proposed on the basis of the Commission's views, identification of the problems, the environmental, social and rural development implications in the olive sector, the growth of and trends in olive producers' incomes, the production and trade situation and competition with other types of vegetable oils.
Yet the Commission launched a proposal which will lead to a harsh restructuring of the whole sector without such discussion and without allowing those concerned with these products, whether producers' organizations, professional oil industry organizations or regional administrative authorities, any opportunity to put forward their point of view.
The very nature of the reform measures announced (subsidy for each tree, and no intervention in the market) should have triggered such a debate in professional circles before the proposals were unceremoniously presented.
We therefore call on the European Commission, and I make this demand on behalf of the Committee on Agriculture, to explain, in the form of a prior document forwarded to the European Parliament, what aims it intends to achieve with the proposed reforms. Above all, we ask that the measures should be consistent with other policies, whether on employment, rural development or regional or environmental policy. This discussion is more necessary than ever if we bear in mind that in general terms, and at no great cost to the Community budget (about 5 %), the present common organization of markets has operated normally, raising olive growers' incomes, modernizing farms and methods of cultivation, improving product quality, modernizing the industrial sector and ultimately creating a clearly dominant position in face of an open commercial future.
If the alternative to the present position has to be a system which further complicates control measures, whilst the European Commission evades its responsibilities, or involves the introduction of mechanisms which lead to the abandonment of cultivation methods and a consequent fall in production, or degrade the rural environment and cause a decline in employment, or produce a risk of shortage and a loss of the European sector's competitiveness on international markets, or generate problems in the processing and marketing sector, or result in environmental deterioration through erosion, desertification, disease, pests, or fire, then the European Commission will be making a serious mistake.
I therefore urge the need to open a debate on the basis of any comments from the Commission itself, which will, in my view, be the best way to help the olive sector to remain a source of wealth, generating a large number of jobs and driving the economy of wide areas of southern Europe, and to perpetuate a culture associated with these trees, without which it would be difficult to understand the reality of large areas of the Mediterranean.
I am using the opportunity afforded by the presence of Commissioner Cresson to share my concerns with her as someone familiar with these problems, and to ask her to alert the Commission in the hope that this topic may be fully debated within the European Union.
Thank you for your question, Mr Colino Salamanca. As you say, the Commission has undertaken a preliminary study of the need to reform the common organization of the markets in the olive oil sector. These discussions took place at Chief Executive Assistant level, and the meeting reached the conclusion that Mr Fischler would present a detailed analysis of the sector to my colleagues on the Commission. This analysis, accompanied by a specific proposal to reform the common organization of the markets in the olive oil sector, would then be presented to Parliament and the Council at an early stage.
The Commission recognizes the importance of the olive oil sector in the culture and prosperity of certain Mediterranean regions and their local employment situation. Economic, socio-cultural and environmental implications of a modification of the system will be dealt with in the analysis document, and the Commission intends to institute, at both Community and Member State level, measures which are sufficiently flexible to ensure that the reform of the common organization of this market strengthens the role of the olive oil production and trade in regions where the growing of olive trees is a means of support.
The Commission also acknowledges that the common organization of the markets in the olive oil sector has been notable for serious control and fraud problems affecting all the mechanisms provided for by the system, especially as regards aid to production and consumption, and as regards intervention.
Parliament's Committee on Budgetary Control and the Court of Auditors have repeatedly called for the Commission to take action to sort out this matter. That is what we are going to have to do, fairly but firmly, without harming the many honest producers and dealers within the Community. Although it is true that, in the past and for certain sectors, the Commission has decided to present a discussion paper to Parliament and the Council before presenting a formal proposal, the urgent need to simplify and strengthen the common organization of the olive oil markets argues against this approach in the present instance. We shall have time to study the problem of the reform in Parliament and at the Council on the basis of the analysis and the reform proposal.
Thank you, Mrs Cresson. As a doctor, I feel I should advise you to take care of your cold. If not properly looked after, a cold may have unpleasant consequences later on.
Mr President, the Commission promised to present its proposal at the end of 1995, but frequent postponements and the making of alterations appear so far to have prevented it doing so. I must emphasize that these postponements and alterations have not occurred as a consequence of any discussion with the European Parliament and social and professional circles about a text but are being decided on solely by the Commission itself in the context of events and pressures as they occur. As a result the olive oil sector and the producers are faced with an accomplished fact. In behaving like this the Commission has departed from the practice that it followed in the reform of the other major sectors, which involved the prior presentation of a discussion paper as the basis for lengthy consultation followed by the presentation of final proposals based on the conclusions of that consultation, and has placed itself at odds with the producer countries which have persistently requested it to follow that practice in this case.
This refusal is very hard to credit when one considers that the presentation of a discussion paper, as well as helping to widen public debate and to promote the widest possible consensus on reform of the olive oil sector, would enable the Commission to get to grips with the pressures which have manifestly led to the repeated alteration of the draft regulation and to the frequent postponement of its presentation.
We are just two years away from the commencement of new negotiations on the further liberalization of the world market. The olive oil sector, which - and this must be emphasized - is a deficit sector within the European Union, will be in a dreadful position. We need a solution now which will support the quality of European olive oil and bring relief to the thousands of olive oil producers in the south of Europe.
Mr President, ladies and gentlemen, we have heard the Commissioner's comments, and she has explained that, on the grounds of necessity and urgency, she was asked to take immediate steps to control cases of fraudulent diversion. However, we believe that this is no reason why questions should not be asked and the various sectors allowed to put their views.
We therefore understand and support the request of the Socialist Party representative. And we specifically ask Commissioner Fischler, on behalf of the European People's Party, for a discussion paper to be submitted by the Commission before any action is taken.
Mr President, what we know of the Commission's intentions for olive oil COMs sadly comes from the newspapers. That is why I would like to put 4 questions to the Commission.
First question: when I was a Commissioner, whenever we had to carry out a major reform known to be a controversial one, we would first of all draft an analytical document, containing our thoughts and perspectives. Then we would carry out a wide-ranging debate only once the Commission had formally presented its proposal. Why has the Commission not followed this procedure in the case of olive oil?
Second question: what are the motives lying behind this reform of the olive oil COM? Because there is a surplus? No, there are no surpluses! Because of the budgetary cost? But those have been under control for a long time! Because of fraud? Is there fraud? Then you should combat it! But combating fraud is not per se an objective reason for reforming a COM.
Third question: apparently the Commission is proposing ending intervention in the olive oil sector and creating aid per tree. Why are you ending intervention in the olive oil sector and not in other sectors, which are also surplus sectors? This is a mystery which I would like to be cleared up. Why is it that the Commission is proposing for Portugal, for example, 40 % aid whereas that proposed for Spain or Italy is 60 % of that proposed for Greece? If this aid is equal for everyone at present on the basis of production, can they explain to me, a Portuguese, why they are going to reduce it by 60 %?
Fourth question, Madam Commissioner: why is it that the Commission is not carrying out an overall reform of the CAP which it has already admitted is needed by the year 2000 instead of taking these tiny measures on a piecemeal basis?
Finally, Mr President, I would like to regret the fact that, on this Friday, we are debating such important farming reports as this and the Commissioner for agriculture is not even here.
Mr President, hitherto all proposals for reform of the common organization of a sizeable market have been preceded by a discussion paper so that the consequences of the proposed measures could be assessed. No such discussion paper has been produced for the reform of the COM in olive oil, despite the fact that some 800, 000 people work in this sector and are concentrated in regions seriously affected by unemployment. This reason alone would justify the production of a discussion paper, but apparently neither the Commission nor the Commissioner is concerned about workers and growers in the olive oil sector.
It is worth recalling that the Commission should have submitted a report on the working of the system of aids in the olive oil sector to the Council before 1 January 1995, as laid down in Council Regulation 2261/84. Almost two years later this report has still not been produced, but this has not prevented the Commission from drafting a proposal for reform in the absence of the proper and necessary prior documents. The lack of a serious piece of work from the Commission - of a kind which can be required of any employee and even more so from public servants - has to be made clear.
So far the Commission has not published its planned reform, but its content has nevertheless become known and achieved an important record for the Commission: a demonstration in Brussels by some 5, 000 people representing farming organizations and the unions of producing countries. Demonstrations are usually against the Council or Parliament, but apparently the Commission wishes to break this monopoly. Does the Commission not wonder whether its proposal may cause problems? Would not this situation justify the production of a thorough analysis?
At present we have no time to make an assessment of the projected reform, but I would like to point out that the draft took no note of the recommendations put forward by the group of experts in 1992.
Abolition of the intervention system will also mean that producers have to bear the cost of market management, which violates the principle of solidarity.
For these reasons we think it essential for the Commissioner to produce some serious work and endeavour not to conduct experiments which carry obvious risks of creating serious social, environmental and market problems.
Thank you, Mr Marset.
I have received six motions for resolutions pursuant to Rule 40(5) of the Rules of Procedure .
Commissioner, as you have pointed out, the European Parliament has also been at the forefront in combatting fraud. Naturally, this is something that has already been done by the Committee on Budgetary Control, but that cannot be used as a pretext to deny the European Parliament a role. What we are basically asking for is our own debate: we want to be able to discuss this issue, as representatives of sensitive areas of European territory in which economic and social cohesion is crucial and agricultural production, such as olive oil production, is a major support to family income.
In those terms, then, we consider that Parliament must play a positive role and it seems to me that your statements have hinted at a willingness to view favourably the proposals that the House will be drawing up on the proposed reform of the COM. There is no doubt that the proposal we have seen reported in the press contains many contradictions and causes problems for some Mediterranean regions, particularly in relation to methods of calculation and because production differs depending on geographical characteristics. For that reason, a reflection document would clearly be desirable. It is therefore appropriate that Parliament and the Committee on Agriculture and Rural Development should be involved first hand in a matter of such importance.
Mr President, ladies and gentlemen, the Commission should have presented a long time ago a report assessing the regime of aid to the production of olive oil. Yet, we are now at the end of 1996 and no such report exists or has yet been published. The Commission has recognised the need for a study document before it carries out a reform of the olive oil COM. It has made a promise but we have yet to see the document.
The Commission appears to be forgetting its obligations and promises and, at the same time, it seems to want to take decisions by itself and very quickly. That is why we have suddenly had a reform project thrust upon us and, apart from rejecting the methods used, we must also, at once, denounce the solutions which it puts forward.
In this draft document, olive oil as a crop is not included in the regional rural development and employment strategies nor is it seen as a vital element for protecting the environment in farmlands and even less is it seen as guaranteeing agriculture income and quality production.
This document aims to substitute production aid with subsidies per tree and proposes that, for example, for each Portuguese olive tree less than half the sum paid for an Italian or Spanish tree be handed out. This is an obvious attempt at dividing and ruling: it is also trying to hide the wood for the trees, the kind of action recently been duly repudiated by the demonstration held in Brussels.
Thank you, Mr Novo.
We shall now proceed to the vote.
Joint motion for a resolution on reform of the common organization of the market in olive oil
(Parliament adopted the joint resolution)
Mr President, this is simply to confirm that we are voting for this set of proposals. Although we were already convinced of the need to support them, I believe that the arguments provided from the Commission prove that we have to back this proposal. We do so despite the fact that we usually say, as is the custom in this Parliament, that we have to bring decision-making closer to the people, and that the people must take part in the decision-making process, because here we have a clear case in which professional associations, cooperatives and professional organizations should be taking part and at least giving their opinion on the process of reform of the COM in olive oil.
Similarly, the second argument put forward, which justifies this lack of participation as a simplification of the procedure, cannot be used as a weapon. In fact, in all the cases in which the procedure ought to be simplified, it does not happen, and yet in so important a part of the process as hearing the views of those actually affected, and indeed the Committee on Agriculture and Parliament itself, this step is omitted.
Logically, therefore, we have voted for a process which we believe to be necessary, and we think that ultimately the Commission must introduce this discussion paper.
We are looking at an agricultural problem which is however much more than an agricultural problem, involving and affecting the full extent of economic, social and environmental policies. Otherwise watch out for the brutal adverse effect which the Commission's preliminary draft could have on employment, local production and rural or regional development in Andalusia, the leading European and world producer of olive oil.
The introduction of a reform of the COM in olive oil such as that prepared by the Commission represents a serious attack on job promotion policies and, in the specific case of Andalusia, on something which is the 'leading employment promotion programme' ; and this in an Objective 1 region which, because of its unemployment rate, needs measures of an entirely opposite kind. Is this not a contradiction?
My opinion is that, following the failure over mad cows, and the reform of the fruit and vegetable sector, a reform such as this in the olive sector would be just too much!
The Commission should hear the sector's views, consult, listen, consider. Why will it not comply with Regulation 2261/84, which requires it to table a prior report on the working of the system of aids to production? What is the purpose of this 'unprecedented snub' ? We are merely asking for a period of consultation and discussion, of the kind provided in the case of other reforms.
In Andalusia this sector is generating 140, 000 jobs, which the Commission cannot relocate, just as it cannot relocate olive trees away from the Mediterranean, or from Andalusia.
What abstruse Northern view can favour the passivity and loss of motivation which this proposal promotes?
For all these reasons we have voted for this motion for a resolution.
Mr President, on behalf of those Members who are still here I would like to congratulate you, Mr President, on your excellent conduct of the business today.
Thank you, Mr Newman. Mr Newman is chairman of the Committee on Petitions, and knows how much I always congratulate him on his good work; today he wishes to return the compliment .
Adjournment of the session
I declare adjourned the session of the European Parliament. Thank you for your cooperation.
(The sitting was closed at 12.55 p.m.)